EXHIBIT 10.8

LEASE AGREEMENT

THIS LEASE AGREEMENT (as more particularly defined below, this “Lease”) is
entered into as of the Date, and by and between the Landlord and Tenant,
identified in Section 1.1 below.

1. BASIC LEASE DEFINITIONS, EXHIBITS AND ADDITIONAL DEFINITIONS.

 

1.1 Basic Lease Definitions.

In this Lease, the following capitalized terms have the meanings indicated.

(a) “Date” means the date of full execution of this Lease, which is October 10,
2008.

(b) “Landlord” means W Group Holding III LLC, a California limited liability
company and RASAP Franklin, LLC, a California limited liability company.

(c) “Tenant” means Adept Technology, Inc., a Delaware corporation.

(d) “Building” means the building in which the Premises are located, which
Building is located at 5627 Gibraltar Drive, Pleasanton, California 94588.

(e) “Parking Facilities” means the parking facilities (including surface
parking) and structures, if any, located on the Land.

(f) “Initial Premises” means those premises consisting of a portion of the east
side of the first (1st) floor of the Building, identified on Exhibit A-1, and
consisting of approximately 23,027 Rentable Square Feet.

(g) “Use” means general office use, research and development, light assembly,
manufacturing and storage of products and uses incidental thereto.

(h) “Term” means the duration of this Lease, which will be seven (7) years,
beginning on the Rent Commencement Date and ending on the Expiration Date,
unless terminated earlier or extended further as provided in this Lease;
provided that if the Rent Commencement Date is not the first day of a month, the
Term and the first Lease Year will be greater than twelve (12) months by the
number of days from the Rent Commencement Date to the last day of the month in
which the Rent Commencement Date occurs.

(i) “Expiration Date” means the date which is seven (7) years after the Rent
Commencement Date, as may be extended pursuant hereto; provided that if the Rent
Commencement Date is not the first day of a month, the Expiration Date will be
seven (7) years plus the number of days between the date the Rent Commencement
Date occurs to the last day of the month in which the Rent Commencement Date
occurs.



--------------------------------------------------------------------------------

(j) “Rent Commencement Date” means the date that is the earliest of (a) the date
on which Tenant occupies any portion of the Initial Premises and begins
conducting business therein (it being understood that if Tenant accesses the
Initial Premises pursuant to Section 3.5 below for the sole purpose of readying
the Initial Premises, it shall not be deemed to have commenced business
operations in the Initial Premises), (b) the date on which the Tenant
Improvements in the Initial Premises are Substantially Completed (as defined in
Exhibit B-1 attached hereto), or (c) the date on which the Tenant Improvements
in the Initial Premises would have been Substantially Completed but for the
occurrence of any Tenant Delay Days (as defined in Exhibit B-1 attached hereto).
The estimated Rent Commencement Date is November 21, 2008.

(k) “Base Rent” means the base annual rental equal to the product of (i) the
Annual Base Rental Rate per Rentable Square Foot set forth below multiplied by
(ii) the Rentable Square Feet in the Premises as existing from time, payable in
accordance with Section 4.1:

 

Lease Year(s)

   Annual Base Rental Rate per
Rentable Square Foot, net of
electrical and janitorial which
are paid 100% by Tenant    Monthly Base Rental

1-12

   $ 18.00    $ 34,540.50

13-24

   $ 18.54    $ 35,576.72

25-36

   $ 19.10    $ 36,644.02

37-48

   $ 19.67    $ 37,743.34

49-60

   $ 20.26    $ 38,875.64

61-72

   $ 20.87    $ 40,041.91

73-84

   $ 21.49    $ 41,243.16

Upon request of Landlord following the Rent Commencement Date, Tenant shall
execute an Occupancy Estoppel Certificate in the form of Exhibit C.

(l) “Tenant’s Share” shall be a percentage equal to 100 multiplied by a fraction
the numerator of which is equal to the aggregate Rentable Square Feet of the
Premises and the denominator of which is the aggregate Rentable Square Feet of
the Building. Tenant’s Share with respect to the Building shall initially be
65.84%. The foregoing calculation is based on an aggregate number of Rentable
Square Feet of the Building of 34,975. The parties acknowledge that the Building
is a part of a multi-building project (which consists of the Building and the
Other Buildings) and that Expenses and Taxes for the Building may include
certain Expenses and Taxes for the Diablo Center Project (which shall be
equitably allocated to the Building and the Other Buildings). Expenses with
respect to the Building and the Other shall not be double-counted. Tenant
acknowledges that Landlord currently owns only the Building and not the Other
Buildings.

(m) “Base Year” means Landlord’s Fiscal Year ending December 31, 2008.

 

2



--------------------------------------------------------------------------------

(n) “Landlord’s Address” means:

Black Mountain Development

Sheila Bradburn

3925 Old Santa Rita Road, #200

Pleasanton, CA 94588

(925) 520-0001, ext. 102

(925) 520-0002 (F)

sheilab@blackmountaindev.com

(p) “Tenant’s Notice Address” means:

Prior to the Rent Commencement Date:

3011 Triad Drive, Livermore, CA 94551, Attention: Sue Carlson-Lim

After the Rent Commencement Date:

At the Premises.

(s) “Tenant’s Invoice Address” means:

At the Premises.

(t) “Brokers” means Colliers International, representing both Landlord and
Tenant, acting in a dual capacity, whom will be paid by Landlord in accordance
with separate written agreements.

(u) “Liability Insurance Amount” means $5,000,000.00.

(v) “Tenant’s Electrical Share”, with respect to utilities for the Premises,
shall be a percentage equal to 100 multiplied by a fraction the numerator of
which is equal to the aggregate Rentable Square Feet of the Premises and the
denominator of which is the aggregate Rentable Square Feet of the Building that
are occupied by tenants.

 

1.2 Additional Definitions.

The following capitalized terms when used in this Lease have the meanings set
forth below or in the referenced section of the Lease:

“Additional Rent” means the Rent payable according to Section 4.2.

“Affiliate” of an entity shall mean and refer to any entity controlling,
controlled by, or under common control with another such entity, where control
means the ownership, directly or indirectly, of more than fifty percent (50%) of
the voting securities of any entity, or possession of the right to vote, in the
ordinary direction of its affairs, more than fifty percent of the voting
interest in, any entity.

 

3



--------------------------------------------------------------------------------

“Building Business Hours” means the hours from 7:00 a.m. to 6:00 p.m. on Monday
through Friday, excluding Holidays.

“Building Standard” means the type, brand and/or quality of materials Landlord
designates from time to time to be the minimum quality to be used in the
Building or the exclusive type, grade or quality of material to be used in the
Building and shall refer to the then-current standard described in Landlord’s
most recently published schedule of Building Standard or, if no such schedule
has been published, to the standard which commonly prevails in and for the
entire Building.

“Common Areas” means the interior and exterior common and public areas located
on the Land and in the Building for the non-exclusive use in common by Tenant,
Landlord and other tenants, and their employees, guests, customers, agents and
invitees, including the lobby of the Building, outdoor landscape areas, the
Parking Facilities and the hallways.

“Diablo Center Project” means the Project and the Other Buildings (and commonly
referred to as “Diablo Center”).

“Exclusive Systems” means mechanical, plumbing, electrical, and other systems
installed by Tenant that exclusively serve the Premises (such as, by means of
illustration only, supplemental heating, ventilating and air conditioning
(“HVAC”) systems, plumbing for non-Building Standard restrooms exclusively used
by Tenant (but excluding those restrooms provided as part of the Building
Standard finished by Landlord), and wall plugs and switches within the
Premises). For clarification, the base building systems (mechanical, plumbing,
electrical, HVAC, or other systems), including the portion thereof located
within the Premises, shall not be considered Exclusive Systems.

“Expenses” means, subject to Exhibit F and the other limitations set forth
herein, the reasonable costs and expenses attributable to the Project that
Landlord reasonably and actually incurs because of or in connection with the
ownership, operation, management, repair, replacement, and maintenance of the
Project and Landlord’s personal property used in connection therewith,
determined in accordance with generally accepted accounting principles
consistently applied (“GAAP”), provided, however, that Landlord may change its
accounting methods so long as any adjustments made to affect such change do not
result in Tenant paying more than the amount Tenant would pay hereunder if
Landlord used GAAP, and without duplication, including, without limitation, the
following types of expenses as limited below:

(i) Wages, salaries, related taxes, unemployment and workers compensation
insurance, fees, benefits, and reimbursable expenses of all personnel of
Landlord to the extent directly engaged in operating, managing and repairing the
Project, up to the level of area manager, to the extent not included in the
management fee.

 

4



--------------------------------------------------------------------------------

(ii) Cost of all supplies and materials and equipment rental directly related to
owning, operating and maintaining the Project.

(iii) Cost of all utilities for the Project other than electricity, including,
without limitation, water, sewer, gas, heating, lighting, air conditioning, and
ventilating (including chilled water).

(iv) Cost of all maintenance, common area janitorial, and other similar service
agreements for the Project.

(v) Premiums for insurance relating to the Project that Landlord actually
carries, including the cost of casualty and liability insurance applicable to
the Project and Landlord’s personal property used in connection therewith.

(vi) A market based management fee, not to exceed five percent (5%) of total
Rent from the Project.

(vii) All governmental charges and fees of whatsoever nature, whether now
existing or subsequently created, assessed against Landlord and attributable to
the Project or its occupancy or operation, but excluding franchise, income or
similar taxes of Landlord (but not excluding such taxes to the extent imposed in
the future wholly or partially in lieu of present real estate, ad valorem, or
similar taxes).

(viii) That portion of the following items that is allocable to the Land and
Building: all property taxes and assessments, special or otherwise, levied upon
or with respect to the Land or Building, the personal property either used
exclusively in connection with the operation and management of the Land or
Building or the cost of which is allocated to such operation and management of
the Land or Building, and the rents and additional charges payable by tenants of
the Building, and imposed by any taxing authority having jurisdiction; all
taxes, levies and charges which may be assessed, levied or imposed in
replacement of, or in addition to, all or any part of property taxes or
assessments as revenue sources, and which in whole or in part are measured or
calculated by or based upon the Land or Building, the fee estate of Landlord or
the tenants of the Building, or the rents and other charges payable by such
tenants; capital and place-of business taxes, and other similar taxes assessed
relating to the Building; and any reasonable expenses incurred by Landlord in
attempting to reduce or avoid an increase in taxes, including, without
limitation, reasonable legal fees and costs and any increase in any of the
foregoing based upon construction of improvements on the Building or Land or
changes in ownership (as defined in the California Revenue and Taxation Code) of
the Building or Land (collectively, “Taxes”).

 

5



--------------------------------------------------------------------------------

(ix) Costs of repairs and maintenance to the Project, excluding such costs to
the extent Landlord is specifically reimbursed by the proceeds of insurance, by
Tenant or other tenants of the Building, or that are actually paid by other
third parties.

(x) Capital expenditures made (1) to reduce Expenses but only to the extent of
the actual savings realized, (2) to comply with any governmental requirements
adopted on or after the Date, or (3) to replace part of the Project that
requires replacement because the useful life of that part has ended and such
replacement is necessary for the proper operation of the Project, provided that
all permitted capital expenditures under this (ix)(2) and (ix)(3) (together with
a financing charge of four and one half (4.5%) percent over the average Prime
Rate in effect during the Fiscal Year in which such capital expenditure was
made) will be amortized for purposes of the Lease over the useful life of the
related capital item as reasonably determined by Landlord using customary
commercial property management practices, on a straight line basis.

(xi) Any common area maintenance charges, taxes, assessments, fees and other
costs payable by Landlord for Diablo Center Project (to the extent allocated to
the Building) and/or under the HBPOA covenants, conditions and restrictions or
association documents existing as of the Date governing the Land or Building and
future changes in any such documents to the extent that any additional Expenses
are reasonably allocable to the Building or Land.

Notwithstanding anything to the contrary, in no event will Expenses include any
expenditure excluded from Expenses under Exhibit F or under any other provision
of this Lease. In all instances, the calculation of Expenses for each Fiscal
Year during the Term shall be consistent with the calculation of Expenses for
the Base Year, including, but not limited to, the type of expenditures to be
included in Expenses and the allocation of any Expenses to the Building.

“Fiscal Year” means Landlord’s fiscal year, which begins on January 1st and ends
on December 31st of each calendar year and may be changed at Landlord’s
discretion at any time after December 31, 2008; provided, however, that if
Landlord elects to change its Fiscal Year, (a) the new Fiscal Year shall be 12
calendar months, (b) such election shall not cause Expenses for the Base Year to
be modified, and (c) Additional Rent shall continue to be calculated on the
basis that the Base Year is the calendar year beginning January 1, 2008 and
ending December 31, 2008.

“Force Majeure” means any acts of God, governmental restriction, strikes, labor
disturbances, shortages of materials or supplies, or any other cause or event
beyond the parties’ reasonable control (but not because of insolvency, lack of
funds or other financial cause), by which either party is hindered or prevented
from performance of any act under this Lease, then performance of such act shall
be excused for the period during which such performance is rendered impossible;
and time for performance shall be extended

 

6



--------------------------------------------------------------------------------

accordingly. However, Force Majeure shall not release either party from any
obligation under this Lease. No such delay shall constitute an actual or
constructive eviction in whole or in part, or entitle Tenant to any abatement or
diminution of rents or other charges due except as otherwise provided herein, or
impose any liability upon Landlord or its agents because of inconvenience to
Tenant or injury to or interruption of Tenant’s business.

“HBPOA” means Hacienda Business Park Owners Association.

“Holidays” means New Years Day, Memorial Day, Independence Day (Fourth of July),
Labor Day, Thanksgiving Day, and Christmas Day.

“Initial Term” means the initial approximately seven (7) year term of the Lease,
which may be extended by Tenant pursuant to Section 27 and/or terminated by
Tenant pursuant to Section 30.

“Land” means the real property described in Schedule 1 attached hereto, less any
portions that are actually conveyed separately from the Building by Landlord
from time to time.

“Laws” means any and all present or future federal, state or local laws,
statutes, ordinances, rules, regulations or orders of any and all governmental
or quasi-governmental authorities having jurisdiction.

“Lease” means this Lease Agreement and all Exhibits hereto.

“Lease Year” means each successive period of 12 calendar months during the Term
from and after the Rent Commencement Date; provided that if the Rent
Commencement Date is not the first day of a month, the first Lease Year will be
greater than 12 months by the number of days from the Rent Commencement Date to
the last day of the month in which the Rent Commencement Date occurs.

“Other Buildings” means the two (2) other buildings which currently exist in the
Diablo Center Project. The Other Buildings are not owned by Landlord at this
time.

“Person” means any individual, corporation, partnership, limited liability
company or other business entity.

“Premises” means the area of the Building leased to Tenant pursuant to this
Lease. This Lease provides Tenant certain options and rights to lease additional
space in the Building and upon Tenant leasing any such space, the area of such
space shall be deemed to be a part of the Premises.

“Prime Rate” means the rate of interest announced from time to time by Citibank,
N.A., or any successor to it, as its prime rate. If Citibank, N.A. or any
successor to it ceases to announce a prime rate, Landlord will designate a
reasonably comparable

 

7



--------------------------------------------------------------------------------

financial institution for purposes of determining the Prime Rate. If more than
one Prime Rate is announced by Citibank, NA. or its successor, then Landlord
shall designate the applicable Prime Rate.

“Project” means the Land, the Building and all other improvements located on the
Land, including the Parking Facilities.

“Rent” means the Base Rent, Additional Rent and all other amounts required to be
paid by Tenant under this Lease.

“Rentable Square Feet” means “rentable area” as determined pursuant to 1996 BOMA
(ANSI Z65.1-1996) calculation methodology.

“Tenant Improvements” means the Tenant Improvements (as defined in Exhibit B
attached hereto).

 

1.3 Terminology/Exhibits.

All references in this Lease to “Section” or “Exhibit” shall refer to the
section of this Lease or the exhibit to this Lease in which such reference
appears, unless otherwise expressly stated. All references to herein, hereof,
hereto, hereunder or similar terms shall be deemed to refer to the entire Lease.
As used in this Lease, the term “including” shall mean “including but not
limited to”. Unless otherwise expressly set forth in this Lease, whenever the
terms “consent”, “approval” or similar term is used in this Lease with respect
to a party, it shall include the implied covenant of such party not to
unreasonably withhold, condition or delay its consent. The Exhibits listed at
the end of the table of contents are attached to and incorporated in this Lease.
In the event of any inconsistency between such Exhibits and the terms and
provisions of this Lease, the terms and provisions of the main portion of this
Lease (i.e., the portions of the Lease other than the Exhibits) will control.

2. GRANT OF LEASE.

 

2.1 Demise.

Subject to the terms, covenants, conditions and provisions of this Lease,
Landlord leases to Tenant and Tenant leases from Landlord the Premises, together
with the non-exclusive right to use the Common Areas and the Parking Facilities,
for the Term. In addition, Tenant shall have the non-exclusive right to the use
plenums, risers, electric closets, ducts, shafts, flues, conduits and pipes
within the Building for the installation and maintenance of conduits, cables and
other devices, supplemental HVAC and other facilities, and for other purposes in
connection with the Tenant’s use and occupancy of the Premises (but only to the
extent such facilities were intended for the use proposed by Tenant or can
accommodate such proposed use without interfering with the use of such
facilities by any other tenant or prospective tenant for the use for which such
facilities were intended), at no additional cost, subject to Landlord’s
reasonable right of approval, but such approval is subject to the restriction
that Tenant shall not have utilization of such facilities to the extent greater
than Tenant’s Share unless otherwise consented to in writing by Landlord.

 

8



--------------------------------------------------------------------------------

2.2 Quiet Enjoyment.

Landlord covenants that during the Term, Tenant will have quiet and peaceable
possession of the Premises, subject to the terms, covenants, conditions and
provisions of this Lease, and Landlord will not unreasonably disturb such
possession except as expressly permitted in this Lease. Landlord shall take all
reasonable steps to minimize disruption to Tenant’s business and use of the
Premises arising out of activities of Landlord, its contractors, other tenants,
and their contractors, including enforcing all Rules and Regulations against
other tenants in the Building and their contractors.

 

2.3 Landlord And Tenant Covenants.

Subject to the terms hereof, Landlord covenants to observe and perform all of
the terms, covenants and conditions applicable to Landlord in this Lease and
Tenant covenants to pay the Rent when due, and to observe and perform all of the
terms, covenants and conditions applicable to Tenant in this Lease.

3. TERM.

 

3.1 Commencement.

This Lease is a binding lease effective on the Date; however, Tenant’s
obligation to pay Rent hereunder shall not commence until the Rent Commencement
Date.

 

3.2 Delivery of Premises.

Landlord shall deliver the Initial Premises to Tenant with the Tenant
Improvements Substantially Completed; provided, however, that such delivery
shall not relieve Landlord of its obligation to fully complete the Punch List
Items (as hereinafter defined).

Notwithstanding anything to the contrary contained in this Lease, if Landlord
has not delivered the Initial Premises to Tenant with the Tenant Improvements
Substantially Completed on or before the date which is one hundred twenty
(120) days after the mutual execution and delivery of this Lease (but subject to
a day-for-day extension for Tenant Delay Days or events of Force Majeure) (the
“Build-Out Period”), then upon the Rent Commencement Date, Tenant shall receive
an abatement of Base Rent equal to the number of days of delay between the
expiration of the Build-Out Period until the date Landlord delivers the Initial
Premises to Tenant with the Tenant Improvements Substantially Completed.

Notwithstanding anything to the contrary contained in this Lease, if Landlord
has not delivered the Initial Premises to Tenant with the Tenant Improvements
Substantially Completed on or before the date which is one hundred eighty
(180) days after the mutual

 

9



--------------------------------------------------------------------------------

execution and delivery of this Lease (but subject to a day-for-day extension for
Tenant Delay Days or events of Force Majeure) (the “Outside Date”), then Tenant,
as its sole and exclusive remedy, may terminate this Lease by written notice to
Landlord to be given not later than ten (10) business days after expiration of
the Outside Date, whereupon any monies previously paid by Tenant to Landlord
shall be reimbursed to Tenant.

 

3.3 Surrender.

Upon the expiration or other termination of the Term, Tenant will immediately
vacate and surrender possession of the Premises in good order, repair and
condition, except for ordinary wear and tear and damage due to fire or other
casualty. Upon the expiration or other termination of the Term, Tenant agrees to
remove all of Tenant’s office furniture, office equipment and other similar
personal property. At Landlord’s option, to be exercised by written notice to
Tenant delivered no less than thirty (30) days after Tenant’s written request
for such election, which request of Tenant may be delivered no earlier than
twelve (12) months prior to the expiration of the Term or concurrently with any
other termination of the Lease, Tenant shall remove (a) any Alterations, the
removal of which was requested by Landlord in written notice to Tenant at the
time of the installation of such Alterations (regardless of whether Landlord’s
approval of such Alterations was required hereunder); provided, however that
Tenant shall not be required to remove: (i) the initial Tenant Improvements in
the Initial Premises, and (ii) any tenant improvements existing in any ROFO
Space (as hereinafter defined) at the time Tenant leases the same pursuant to a
right granted under this Lease, and (b) any Alterations as to which Tenant
failed to request, at the time of the installation thereof, that Landlord notify
Tenant in writing whether Landlord would require Tenant to remove such
Alterations upon expiration or other termination of this Lease.

Notwithstanding the foregoing, in no event shall Tenant be required to remove
(1) any Alterations as to which (A) Tenant requested, at the time of the
installation thereof, that Landlord notify Tenant in writing whether Landlord
would require Tenant to remove such Alterations and (B) Landlord either failed
to respond to such request, did not specifically identify the Alterations in
question as Alterations that Tenant would be required to remove, or indicated as
such time that the Alterations in question need not be removed, (2) the initial
Tenant Improvements in the Initial Premises, or (3) any tenant improvements
existing in any ROFO Space at the time Tenant leases the same pursuant to a
right granted under this Lease.

Without limiting Tenant’s obligations with respect to the condition of the
Premises upon expiration or termination, Tenant will pay Landlord within thirty
(30) days of written demand the cost of repairing any damage to the Premises or
Building caused by the installation or removal of any such items. Any of
Tenant’s personal property remaining in the Premises shall become the property
of Landlord unless Landlord requires Tenant to remove the same.

 

10



--------------------------------------------------------------------------------

3.4 Holding Over.

Tenant understands that it does not have the right to hold over at any time and
Landlord may exercise any and all remedies at law or in equity to recover
possession of the Premises in the event Tenant holds over without Landlord’s
consent. If Tenant holds over in all or any portion of the Premises after the
Expiration Date, unless otherwise agreed to by Landlord and Tenant, the monthly
Base Rent for the Premises shall increase to one hundred twenty five percent
(125%) of the Annual Base Rental Rate which was applicable immediately prior to
the Expiration Date, and Tenant will be bound by all of the other terms,
covenants and agreements of this Lease. Tenant shall not be liable to Landlord
for any consequential damages incurred by Landlord as a result of such hold
over, including any lost profits resulting therefrom.

 

3.5 Early Access.

Landlord shall provide Tenant with limited access to the Premises for the lesser
of: (i) approximately fourteen (14) calendar day period prior to the date when
Landlord estimates that the Tenant Improvements will be Substantially Completed
or (ii) the period of time between the Date of this Lease and the date the
Tenant Improvements are Substantially Completed, for the sole purpose of
permitting Tenant to ready the Premises for Tenant’s occupancy, at such times as
are reasonably specified by Landlord so that Tenant’s access does not materially
interfere with the performance of the Tenant Improvements in the Premises.
Tenant’s access to the Premises during the period of time prior to the Rent
Commencement Date shall be subject to all the provisions of this Lease
(including the Rules and Regulations and such other rules and regulations as
Landlord may reasonably impose), other than the payment of Rent and the
expiration date of the Lease shall not be advanced by such access by Tenant of
the Premises prior to the Rent Commencement Date. Tenant shall not interfere
with Landlord’s performance of the Tenant Improvements in the Premises.

 

3.6 Delay with Respect to Rent Commencement Date.

Notwithstanding the definition of Rent Commencement Date and Section 3.5 above,
if the Tenant Improvements in the Initial Premises are not Substantially
Completed by November 21, 2008 (other than as a result of Tenant Delay Days),
then Tenant shall be provided with access to the Initial Premises pursuant to
Section 3.5 on the later to occur of: (i) January 1, 2009 or (ii) the date that
is approximately fourteen (14) calendar days prior to the date when Landlord
estimates that the Tenant Improvements will be Substantially Completed and the
Rent Commencement Date shall not occur until the later of: (i) January 15, 2009
or (ii) the date that the Tenant Improvements in the Initial Premises are
Substantially Completed. If the Tenant Improvements in the Initial Premises are
not Substantially Completed by November 21, 2008 because of Tenant Delay Days,
then this Section 3.6 shall not apply.

 

11



--------------------------------------------------------------------------------

4. RENT.

 

4.1 Base Rent.

Commencing on the Rent Commencement Date and then throughout the Term, Tenant
agrees to pay Landlord Base Rent according to the following provisions. Base
Rent during each Lease Year (or portion of a Lease Year) described in
Section 1.1(k) will be payable in equal monthly installments, in advance, on or
before the first day of each and every month. However, if the Rent Commencement
Date is not the first day of a month or if the Term ends on other than the last
day of a month, Base Rent for such month will be prorated based on the number of
days in such month. The first monthly installment of Base Rent shall be payable
concurrently with the execution of this Lease by Tenant.

 

4.2 Additional Rent.

Commencing on the thirteenth (13th) month of the Lease Term, Tenant agrees to
pay Landlord, as Additional Rent, in the manner provided below for each Fiscal
Year subsequent to the Base Year that contains any part of the Term, Tenant’s
Share of the amount by which Expenses for such Fiscal Year exceed Expenses for
the Base Year (“Additional Expenses”).

(a) Estimated Payments. Landlord will use commercially reasonable efforts to
deliver to Tenant, prior to or as soon as practicable after the beginning of
each Fiscal Year subsequent to the Base Year but in no event later than four
months after the beginning of each Fiscal Year, a line by line item statement
reasonably detailing all actual Expenses incurred during the immediately
preceding Fiscal Year, Tenant’s Share of the Additional Expenses (if any) for
the preceding Fiscal Year, Landlord’s good faith estimate of the Expenses to be
incurred during the ensuing Fiscal Year and Tenant’s Share of the estimated
Additional Expenses (if any) for the ensuing Fiscal Year. On or before the first
day of each calendar month following receipt of such notice, and during the
ensuing Fiscal Year, Tenant shall pay to Landlord, in advance, an amount equal
to (i) the difference between (A) Tenant’s Share of Landlord’s estimate of
Additional Expenses for such Fiscal Year and (B) all Additional Rent paid to
date by Tenant attributable to such Fiscal Year, divided by (ii) the number of
full calendar months remaining in such Fiscal Year. Until such notice is given
with respect to the ensuing Fiscal Year, Tenant will continue to pay on the
basis of the prior Fiscal Year’s estimate until the month after the month in
which such notice is given. If at any time or times, in Landlord’s good faith,
reasonable judgment, Tenant’s Share of Additional Expenses for the then-current
Fiscal Year will vary from Landlord’s estimate by more than five percent (5%),
Landlord may, by written notice to Tenant, revise its estimate for such Fiscal
Year and subsequent payments by Tenant for such Fiscal Year will be based upon
the revised estimate.

(b) Annual Settlement. Landlord will deliver to Tenant its reasonably itemized
statement of Tenant’s Share of Additional Expenses actually incurred for the
preceding Fiscal Year within a commercially reasonable period of time after the
end of the Fiscal Year (but not to exceed one hundred twenty (120) days). If on
the basis of such statement Tenant owes an amount that is less than the
estimated payments previously made by Tenant for such Fiscal Year, Landlord will
either refund such excess amount to Tenant within thirty (30) days after
delivery of such statement or shall credit

 

12



--------------------------------------------------------------------------------

Tenant such excess amount against the next payment(s), if any, due from Tenant
to Landlord provided that in no instance will there be any credit or refund
below the Base Year amount for Expenses. If on the basis of such statement
Tenant owes an amount that is more than the estimated payments previously made
by Tenant for such Fiscal Year, Tenant will pay the deficiency to Landlord
within thirty (30) days after the delivery of such statement. If this Lease
terminates on a day other than the last day of a Fiscal Year, Tenant’s Share of
Additional Expenses applicable to the Fiscal Year in which termination of this
Lease occurs will be prorated on the basis of the number of days within such
Fiscal Year prior to the termination date.

(c) Final Payment. Tenant’s obligation to pay the Additional Rent and Landlord’s
obligation to refund or credit any overpayment of Additional Rent provided for
in this Section 4.2 which is accrued but not paid for periods prior to the
expiration or early termination of the Term will survive such expiration or
early termination. Prior to or as soon as practicable after the expiration or
early termination of the Term, Landlord may submit an invoice to Tenant stating
Landlord’s estimate of the amount by which Tenant’s Share of Additional Expenses
through the date of such expiration or early termination will exceed Tenant’s
estimated payments of Additional Rent for the Fiscal Year in which such
expiration or termination has occurred or will occur. Tenant will pay the amount
of any such excess to Landlord within thirty (30) days after the date of
Landlord’s invoice and Landlord will promptly refund any overpayment to Tenant,
provided that in no instance will there be any refund below the Base Year amount
for Expenses.

(d) Gross-Up of Expenses and Taxes. For each Fiscal Year during the Term in
which the Building is less than ninety-five percent (95%) occupied, the amount
by which those Expenses that vary with occupancy (e.g., cleaning costs and
utilities) would have increased had the Building been ninety-five percent
(95%) leased and occupied and operational and had all Building services been
provided to all such tenants will be reasonably determined and the amount of
such increase will be included in Expenses for such Fiscal Year (including the
Base Year). Management fees shall not be grossed up. Landlord shall provide to
Tenant the tax assessments and bills for the Project within ten (10) business
days after Tenant’s request for the same.

(e) Challenge Regarding Taxes; Proposition 8 Protests. Landlord may, if Landlord
elects, challenge with the appropriate governmental authority the amount of
Taxes (or related valuation) related to the Land and Building, including
Proposition 8 assessment reviews, challenges and protests. In addition, Landlord
shall, upon written request by Tenant, use commercially reasonable diligence to
challenge Taxes (or related valuation), including Proposition 8 assessment
reviews, challenges and protests. As provided in item (viii) of the definition
of Expenses in Section 1.2, reasonable expenses incurred by Landlord in
attempting to reduce or avoid an increase in Taxes shall be included in
Expenses. A reduction in Taxes obtained by Landlord, if any, shall not affect
the Taxes included in Expenses for the Base Year.

 

13



--------------------------------------------------------------------------------

4.3 Other Taxes.

Tenant will reimburse Landlord within thirty (30) days of Tenant’s receipt of a
written demand from Landlord for any and all of the following taxes payable by
Landlord (other than income, franchise or similar taxes and taxes included in
Taxes) whether or not now customary or within the contemplation of Landlord and
Tenant: (a) upon, measured by or reasonably attributable to the cost or value of
Tenant’s equipment, furniture, fixtures and other personal property located in
the Premises; (b) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion of the Premises; and (c) upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.

 

4.4 Terms of Payment.

All Base Rent, Additional Rent and other Rent will be paid to Landlord in lawful
money of the United States of America, at Landlord’s Address or to such other
person or at such other place as Landlord may from time to time designate in
writing, without notice or demand and without right of deduction, abatement or
setoff, except as otherwise expressly provided in this Lease.

 

4.5 Late Charge and Interest on Late Payments.

All amounts payable under this Lease by Tenant to Landlord, if not paid within
five (5) days of the date when due if concerning regular payments of Base Rent
and Additional Rent and otherwise five days after receipt of notice from
Landlord that payment is past due, will (a) incur a late charge equal to the
greater of five percent (5%) of the amount past due or Five Hundred and No/100
Dollars ($500.00), and (b) bear interest from the due date until paid at the
lesser of the highest interest rate permitted by applicable law or two percent
(2%) in excess of the then-current Prime Rate. Provided, however, that Tenant
shall be entitled to receive one (1) past due notice from Landlord during any
consecutive twelve (12) month period of the Term, or any extension thereof,
before any late charge shall be incurred by Tenant hereunder.

 

4.6 Right to Accept Payments.

No receipt by Landlord of an amount less than Tenant’s full amount due will be
deemed to be other than payment “on account”, nor will any endorsement or
statement on any check or any accompanying letter effect or evidence an accord
and satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any right of Landlord. No
payments by Tenant to Landlord after the expiration or other termination of the
Term, or after the giving of any notice (other than a demand for payment of
money) by Landlord to Tenant, will reinstate, continue or extend the Term or
make ineffective any notice given to Tenant prior to such payment. After notice
or commencement of a suit, or after final judgment granting Landlord possession
of the Premises, Landlord may receive and collect any sums of Rent due under
this Lease, and such receipt will not void any notice or in any manner affect
any pending suit or any judgment obtained.

 

14



--------------------------------------------------------------------------------

4.7 Tenant’s Right To Audit.

(a) Landlord shall maintain complete and accurate books and records detailing
all Expenses (including Taxes) for not less than the three (3) Fiscal Years
preceding the then current Fiscal Year. Landlord may keep the books and records
at the Building or at Landlord’s regional office. Upon thirty (30) days written
notice, Tenant and/or its representatives shall have the right, at Tenant’s
expense, to examine, copy, and audit, during normal business hours at the place
where Landlord maintains such records, Landlord’s books and records pertaining
to the Expenses for the then immediately preceding Fiscal Year (including the
Base Year, but with respect to the Base Year, Tenant shall only have one
(1) right to audit the same) to enable Tenant to verify the accuracy thereof.
Landlord shall reasonably cooperate with Tenant in any such examination. If it
is determined that the Expenses reported by Landlord are in excess of one
hundred five (105%) percent of the actual amount of Expenses with respect to any
Fiscal Year, then if (a) Landlord fails to dispute such finding, or (b) Landlord
agrees with such finding, or (c) following a dispute of Tenant’s audit by
Landlord the calculation selected by the arbitrator, if submitted to arbitration
(as provided below) or the reconciled audits, still evidence that Tenant was
overcharged by more than five percent (5%) as set forth above, then Tenant’s
reasonable actual out-of-pocket, third party costs of said audit shall be
payable by Landlord on demand. If it is determined, as set forth in the
preceding sentence that Tenant was not overcharged by more than five percent
(5%), then Landlord’s reasonable actual out-of-pocket, third party costs of
monitoring and responding to said audit shall be payable by Tenant on demand.
Any overpayment by Tenant shall be credited to Tenant and any undercharge shall
be paid by Tenant within thirty (30) days. Failure by Tenant to contest or
dispute the allocation of Additional Rent (i) within ninety (90) days following
Landlord’s delivery of the Expense reconciliation statement pursuant to
Section 4.2 for a particular Fiscal Year, or (ii) with respect to the final
Fiscal Year during the Term, within ninety (90) days following the delivery of
the Expense reconciliation statement for the final Fiscal Year, (A) is deemed a
waiver of Tenant’s audit or dispute right and any right to contest the
Additional Rent charges (undercharges or overcharges) with respect to the Fiscal
Year in question (but not with respect to any other Fiscal Year); and (B) is
deemed acceptance of the Additional Rent charges as submitted to and reviewed by
Tenant for such Fiscal Year. Subject to the preceding sentence, the foregoing
provisions shall survive termination or expiration of the Lease. In the event
Tenant exercises its audit rights as provided above and Landlord and Tenant
cannot reconcile their respective calculations of Expenses within forty-five
(45) days following the delivery by Tenant to Landlord of the results of
Tenant’s audit, either Landlord or Tenant can cause the calculation of Expenses
to be submitted to arbitration by delivering written notice to the other of such
election. In such event, Landlord and Tenant shall, within thirty (30) days
following the election by either party to submit the calculation to arbitration,
mutually agree upon a third party arbitrator satisfactory to both parties to
render a final determination of the Expenses. In the event Landlord and Tenant
are unable to mutually agree upon an arbitrator within such period, the parties
shall then apply to the American Arbitration Association or any successor
thereto for the designation of an

 

15



--------------------------------------------------------------------------------

arbitrator to render a final determination of the Expenses. In either event the
arbitrator shall (1) be a certified public accountant licensed in the State of
California, (2) have at least ten (10) years experience in the field of
commercial office operations, (3) not have represented either Landlord or Tenant
during the preceding (5) years (other than with respect to other audits
conducted by either party for the Project), and (4) be generally experienced and
competent in determining and calculating the proper allocation of operating
expenses among tenants in office buildings similar to the Building. The
arbitrator shall, within thirty (30) days following his or her appointment,
determine which of (x) the Landlord’s calculation of Expenses for the year in
question, as submitted to the Tenant, or (y) the Tenant’s calculation of
Expenses for the applicable year, as determined by its audit, is closer to the
arbitrator’s determination of Expenses allocable to the Premises for the
applicable year, and whichever of the Landlord’s calculation or the Tenant’s
calculation is determined by the arbitrator to be closest to the arbitrator’s
determination shall be binding upon Landlord and Tenant. The party who does not
prevail in such arbitration shall be responsible for all arbitration fees and
the reasonable out-of-pocket attorneys fees and costs of the prevailing party
incurred in connection with such arbitration.

5. CONDITION OF PREMISES.

Landlord shall within a reasonable period of time after receipt of written
notice from Tenant, repair, at Landlord’s sole cost and expense (which shall not
be included in Expenses), any latent defects in the Building or the Premises
discovered during the Term.

6. USE AND OCCUPANCY.

 

6.1 Use of the Premises.

(a) Tenant agrees to use and occupy the Premises only for the Use described in
Section 1.1(g), or for such other purpose as Landlord expressly authorizes in
writing.

(b) The use of the Premises permitted under Section 6.1(a) shall not include,
and neither Landlord nor Tenant shall use, or permit the use of, the Premises or
the Building or any part thereof for: (i) the offices or business of a
governmental or quasi governmental bureau, department or agency, foreign or
domestic, which is generally open to the public for transaction of business with
the public at the Building; or (ii) conduct or maintenance of any gambling or
gaming activities in the Building.

(c) Tenant acknowledges that it has received and read a copy of the Declaration
of Covenants, Conditions and Restrictions for Hacienda Business Park (No. 2)
recorded January 24, 1985 as Instrument No. 85-14396, Official Records of
Alameda County, California, and as amended by that certain First Amendment to
Declaration of Covenants, Conditions and Restrictions for Hacienda Business Park
(No. 2) recorded June 29, 1987 as Instrument No. 87-182797, and as amended by
that certain Second Amendment to Declaration of Covenants, Conditions and
Restrictions for Hacienda Business Park (No. 2) recorded November 22, 1989 as
Instrument No. 89-317183, and as

 

16



--------------------------------------------------------------------------------

amended by that certain Third Amendment to Declaration of Covenants, Conditions
and Restrictions for Hacienda Business Park (No. 2) recorded September 28, 1993
as Instrument No. 93-343173, and as amended by that certain Fourth Amendment to
Declaration of Covenants, Conditions and Restrictions for Hacienda Business Park
(No. 2) recorded November 29, 1993 as Instrument No. 93-417506, and as amended
by that certain Fifth Amendment to Declaration of Covenants, Conditions and
Restrictions for Hacienda Business Park (No. 2) recorded February 16, 1995 as
Instrument No. 95-036988 and that certain Maintenance and Cost Sharing Agreement
dated as of September 1, 2007.

 

6.2 Compliance.

(a) Tenant agrees to use the Premises in a safe, careful and proper manner, and
to comply with all Laws applicable to Tenant’s use and occupancy of the
Premises. If, (i) due to the nature or manner of any use or occupancy of the
Premises by Tenant in violation of the terms of this Lease, or (ii) due to a
condition created by Tenant, or a breach of Tenant’s obligations hereunder or
the negligence of Tenant or its invitees, any improvements or alterations to the
Premises or Building are required in excess of those required to be provided by
Landlord in accordance with the terms of the Lease or changes in the services
provided by Landlord according to Section 7 are required to comply with any
Laws, or with requirements of Landlord’s insurers, then Tenant will pay all
costs of the required improvements, alterations or changes in services.

(b) Landlord represents and warrants to Tenant and its Affiliates (as defined in
Section 13.1), that Landlord has not at any time used, and, without independent
inquiry, Landlord is not actually aware of the use of any Hazardous Substances
(as defined below) in or about the Building or the Land in violation of
applicable Laws, and, without independent inquiry, Landlord is not actually
aware of any known asbestos, PCBs, underground storage tanks or other Hazardous
Substances (defined below) on the Land or in the Building, and Landlord is not
actually aware of any violations of applicable Laws relating to Hazardous
Substances with respect to the Building or Land. Landlord and Tenant agree that,
during the Term, each will comply, with all Laws governing, and all procedures
reasonably established by Landlord for, the use, abatement, removal, storage,
disposal or transport of any substances, chemicals or materials declared to be,
or regulated as, hazardous or toxic under any applicable Laws (“Hazardous
Substances”) and any required or permitted alteration, repair, maintenance,
restoration, removal or other work in or about the Premises, Building or Land
that involves or affects any Hazardous Substances. For the purposes of this
Lease, the term Hazardous Substances excludes substances of a type and in a
quantity normally used in connection with the occupancy or operation of office
buildings (such as cleaning fluids and supplies normally used in the day to day
operation of office establishments), which substances are being held, stored,
and used in strict compliance with federal, state, and local Laws. Each party
will indemnify, defend and hold the other and the other’s Affiliates (as defined
in Section 13.1) from and against any and all claims, costs and liabilities
(including reasonable attorneys’ fees) arising out of or in connection with any
breach by such party of its representations, warranties and covenants under this
Section 6.2(b). The parties’ obligations under this Section 6.2(b) will survive
the expiration or early termination of the Term.

 

17



--------------------------------------------------------------------------------

(c) As of the Date and throughout the Term, Landlord shall be responsible for
placing and keeping all portions of the Project (other than the Premises, except
as expressly provided below), including the Building, the Common Areas, Parking
Facilities, and all Building systems, in compliance with the provisions of the
1990 Clean Air Act, the Americans with Disabilities Act (Public Law
10-336, July 26, 1990 (the “ADA”)), any state Laws regarding handicap access or
architectural barriers, and all other Laws, to the extent interpreted and
enforced from time to time, and shall be responsible for, undertake all
construction, architectural and engineering charges in connection will, and make
(or cause to be made) all alterations, additions, improvements and/or
renovations to the Building, Common Areas (including Parking Facilities), and
paths of travel such that the same will be in compliance with all such Laws
(including the ADA), to the extent interpreted and enforced from time to time.

(d) As of the Date and throughout the Term, Landlord shall be responsible for
placing and keeping the following areas and items on the floors on which the
Premises is located, whether or not Tenant is or will be the sole occupant of
such floors, in compliance with all such Laws referred to in Section 6.2(c)
above, to the extent interpreted and enforced from time to time: core restrooms,
drinking fountains existing as of the Date on the floors on which the Premises
is located or installed in connection with the initial Tenant Improvements (thus
excluding additional drinking fountains installed in the Premises after
installation of the initial Tenant Improvements), fire alarm systems (including
strobe lights), exit signs and elevator lobbies, and Landlord shall be
responsible for, undertake all construction, architectural and engineering
charges in connection with, and make (or cause to be made), all alterations,
additions, improvements and/or renovations, to all such areas and items, such
that the same are in compliance with all such Laws referred to in Section 6.2(c)
above, to the extent interpreted and enforced from time to time.

(e) Tenant, at its sole cost and expense, shall comply during the Term with such
Laws, to the extent interpreted and enforced from time to time, as they relate
to the Premises (except for those areas or items enumerated as Landlord’s
responsibility in Section 6.2(d) and/or Exhibit F). Tenant agrees that in the
event it provides any plans or specifications for improvements, alterations or
additions to the Premises pursuant to the terms and conditions of this Lease,
Tenant shall be obligated to cause such plans to conform to all then applicable
requirements of the ADA as interpreted or enforced from time to time and shall
otherwise cause them to be in accordance with the agreements contained in this
Section 6.2(e) and Tenant shall notify Landlord of any particular requirements
that Tenant may have to enable Landlord to meet its obligations under Sections
6.2(c) and 6.2(d).

(f) Landlord and Tenant covenant and agree to reimburse, indemnify, and defend
each other for any expenses incurred by the indemnified party due to the
indemnifying party’s failure to conform to the requirements of the ADA as agreed
to in

 

18



--------------------------------------------------------------------------------

Section 6.2(c), 6.2(d) or 6.2(e), including, but not limited to, the cost of
making any alterations, renovations or accommodations required by the ADA, or
any governmental enforcement agency, or any court, any and all fines, civil
penalties and damages awarded resulting from a violation of the ADA and all
reasonable legal expenses incurred in defending such claims made under the ADA
or in enforcing this indemnification; including, but not limited to, reasonable
attorney’s fees. Such indemnification shall survive the expiration or
termination of this Lease.

 

6.3 Occupancy.

Tenant will not do or permit anything to be done which obstructs or interferes
with other tenants’ rights or with Landlord’s providing Building services, or
which injures other tenants. Tenant will not cause, maintain or permit any
nuisance in or about the Premises and will keep the Premises free of debris, and
anything of a dangerous, noxious, toxic or offensive nature or which could
create a fire hazard or undue vibration, heat or noise. If any item of
equipment, building material or other property brought into the Building by
Tenant or on Tenant’s request causes a dangerous, noxious, toxic or offensive
effect (including an environmental effect) and in Landlord’s reasonable opinion
such effect will not be permanent but will only be temporary and is able to be
eliminated, then Tenant will not be required to remove such item, provided that
Tenant promptly and diligently causes such effect to be eliminated, pays for all
costs of elimination and indemnifies Landlord against all liabilities arising
from such effect. Tenant will not make or permit any use of the Premises in
violation of the terms of this Lease that may jeopardize any insurance coverage,
increase the cost of insurance, require additional insurance coverage, or
preclude Landlord from obtaining insurance. If Tenant fails to comply with the
provisions of this Section 6.3 and Tenant has received thirty (30) days prior
written notice of such non-compliance and has failed to remedy such
non-compliance and, as a result thereof, Landlord’s insurance premiums are
increased, then Landlord may require Tenant to immediately pay Landlord as Rent
the amount of the increase in insurance premiums.

 

6.4 Use of Other Portions of the Project.

(a) As provided in Section 2.1, Tenant shall have (i) the non-exclusive right to
use the Common Areas and the Parking Facilities, and (ii) the non-exclusive
right to the use plenums, risers, electric closets, ducts, shafts, flues,
conduits and pipes within the Building and the Project but only to the extent
that the proposed use is the use intended for such facilities or such facilities
can accommodate such proposed use without interfering with the use thereof by
Landlord or any other tenant or proposed tenant for the use for which such
facilities were intended, and provided that such use may not exceed Tenant’s
Share (unless otherwise agreed by Landlord).

(b) Landlord shall provide Tenant with reasonable advance notice of Landlord,
any tenant, or any contractor of either of them, entering the plenum space above
any floor forming part of the Premises and shall require that any such tenant or
contractor have liability insurance in an amount of not less than $1,000,000 per

 

19



--------------------------------------------------------------------------------

occurrence. Landlord shall not place or install, and shall not permit any other
tenant to place or install, any plumbing lines, fixtures or equipment (other
than straight runs of water piping) in the plenum space above any areas of the
Premises reasonably identified in writing by Tenant either in the plans relating
to the initial Tenant Improvements, or thereafter, as data room or other
sensitive areas; provided, however, Tenant shall not so identify unreasonably
large areas so as to cause undue burden or expense in Landlord’s operation,
maintenance, repairs and leasing of the Building, and Landlord shall not be
required to remove or modify any such lines, fixtures or equipment existing in
such space prior to such designation by Tenant nor shall Landlord be required to
remove or modify any such items in existence in such space as of the Date.
Notwithstanding anything to the contrary in this Lease, subject to Sections 24
and 26.6, Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all liability, loss, claims, demand, damages or expenses
(including reasonable attorneys’ fees) due to or arising out of any accident or
occurrence in the plenum space (including, without limitation, accidents,
occurrences resulting in injury, death, property damage or theft) to the extent
caused by the willful misconduct or active negligent act or omission by Landlord
or Landlord’s agents or contractors. Landlord’s indemnity obligation under this
Section 6.4 shall survive the expiration or early termination of this Lease.

 

6.5 Intentionally Omitted.

 

6.6 Card Key and Other Access Devices.

Tenant may install a card key access system in the Premises, in locations to be
reasonably agreed by Landlord and Tenant. If Tenant elects to install a card key
access system, then Tenant shall install and maintain the card key access system
and related wiring at its sole expense. Prior to installation, Landlord shall
have the right to approve the specifications of the system, which approval shall
not be unreasonably withheld, conditioned, or delayed. Prior to installation,
Tenant shall submit to Landlord and obtain Landlord’s approval of plans and
specifications for the installation and such other information reasonably
required by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed). The installation shall be completed in a workmanlike
manner and in accordance with all applicable Laws. Unless requested not to do so
by Landlord, at the termination of this Lease (whether upon the Expiration Date
or otherwise) Tenant shall, at Tenant’s sole cost and expense, remove the card
key access system and restore the Premises to the condition it was prior to
installation, reasonable wear and tear and damage due to fire or other casualty
excepted.

7. SERVICES AND UTILITIES.

 

7.1 Landlord’s Standard Services.

Commencing on the Date and through the end of the Term, Landlord will operate
and maintain the Building (including those portions of the Premises for which
Landlord is responsible under Section 6.2 but excluding the remainder of the
Premises) in compliance with all applicable Laws and according to those
standards from time to time prevailing

 

20



--------------------------------------------------------------------------------

for office buildings of similar age, quality and type in the Pleasanton area, or
as otherwise specified herein, and Landlord will provide the following services
according to such standards or as otherwise specified herein, the costs of which
will, subject to Exhibit F, be included in Expenses to the extent provided in
the definition of Expenses set forth in Section 1.2:

(a) repair, maintenance and replacement of (i) all the exterior and structural
elements of the Building, including the roof structure, floor slabs, foundation,
structural walls, and exterior windows (ii) the Common Areas, (iii) the exterior
landscaping for the Project, (iv) the electrical transformer and all underground
utilities (including sewer and water mains), (v) all general mechanical, HVAC,
plumbing, electrical (up to and including the distribution panel) and other
systems installed in the Building, excluding, however, Exclusive Systems,
(vi) core restrooms; and (vi) all damage to the Premises attributable to
Landlord’s active negligence or willful misconduct or the active negligence or
willful misconduct of Landlord’s agents, contractors and/or employees;

(b) heating, ventilating and air conditioning of the Premises during Building
Business Hours and, to the extent required by Tenant pursuant to Section 7.2(a)
below, outside of Building Business Hours, and heating, ventilating and air
conditioning of the Common Areas of the Building during Building Business Hours,
for comfortable occupancy during Normal Business Hours assuming an occupancy
density not greater than one person per 200 rentable square feet, for any given
room or area within the Premises, and subject at all times, however, to
restrictions placed upon Landlord by any duly constituted governmental agency
and/or by any duly constituted governmental agency and/or by any utility
supplier;

(c) hot and cold water for the restrooms and water for drinking fountains;

(d) electrical facilities sufficient to permit the electrical service provider
for the Project to provide up to six (6) watts per square foot of connected load
per Rentable Square Foot in the Premises;

(e) janitorial services to the Common Areas of the Project, exclusive of
Holidays and weekends;

(f) core restroom facilities;

(g) electric lighting for all Common Areas that require electric light during
the day or are open at night, including replacement of tubes and ballasts in
lighting fixtures; and

(h) replacement of tubes and ballasts in lighting fixtures installed in the
Premises.

 

21



--------------------------------------------------------------------------------

7.2 Off-Hours HVAC; Supplemental HVAC.

(a) Tenant shall have the right to use the base building HVAC system to provide
HVAC for the Premises outside of Building Business Hours by arranging such
service through Landlord in advance. Tenant shall have the right, at its sole
cost, if possible, to install a mechanism to be able to activate the HVAC after
hours so that Tenant would not need to arrange such service through Landlord in
advance. Tenant shall reimburse Landlord at the then rate being charged by
Landlord in the Building for HVAC service provided outside of Building Business
Hours (which shall not be less than $40 per hour per floor).

(b) Tenant shall have the right, subject to Section 9.1, to install supplemental
air conditioning units to serve the Premises as Tenant deems reasonably
necessary or desirable; provided, however, Tenant shall not install such units
if the same may, in Landlord’s reasonable judgment, cause a substantial risk of
overload of the utilities systems serving the Building for both present and
future users. Notwithstanding Tenant’s installation of any supplemental air
conditioning units, Landlord shall continue to supply HVAC to the entire
Premises.

 

7.3 Electrical for the Project and Janitorial Services to the Premises.

(a) Electrical consumption for space within the Project is not separately
metered. As such, Tenant shall pay to Landlord, from and after the Rent
Commencement Date, monthly, within twenty (20) days after Tenant’s receipt of a
written invoice therefore, Tenant’s Electrical Share of such utility charges.
Landlord shall have the right to install at Landlord’s expense, separate meters
and/or separate subpanels so as to permit the electrical consumption of Tenant
to be separately metered, in which case the costs of such electrical consumption
shall be paid by Tenant based on its actual consumption, with the costs of all
electrical consumption relating to the Common Areas allocated to Tenant based on
ratio of the number of Rentable Square Feet in Tenant’s space to the total
number of Rentable Square Feet in the Building. In addition, Tenant, at its
option, may install or require Landlord to install, at Tenant’s expense (which
expense shall be subject to Tenant’s prior approval), separate meters and/or
separate subpanels so as to permit the electrical consumption of Tenant to be
separately metered, in which case the costs of such electrical consumption shall
be paid by Tenant based on its actual consumption, with the costs of all
electrical consumption relating to the Common Areas allocated to Tenant based on
ratio of the number of Rentable Square Feet in Tenant’s space to the total
number of Rentable Square Feet in the Building.

(b) Tenant shall be responsible for obtaining its own janitorial services for
the Premises, including all supplies necessary to perform such janitorial
services.

 

7.4 Interruption of Services.

(a) If any of the services provided for in this Section 7, or Tenant’s access to
the Premises, are interrupted or stopped, Landlord will promptly use (i) best
efforts to resume the service or access to the extent the same is within the
reasonable control of Landlord and (ii) all commercially reasonable due
diligence to cause others to resume the

 

22



--------------------------------------------------------------------------------

service or access to the extent the same is beyond the reasonable control of
Landlord; provided, however, no irregularity or stoppage of any of these
services or access will (A) create any liability for Landlord (including,
without limitation, any liability for damages to Tenant’s personal property
caused by any such irregularity or stoppage), unless due to Landlord’s active
negligence or willful misconduct, (B) constitute an actual or constructive
eviction, (C) except as expressly set forth herein, cause any abatement of the
Rent payable under this Lease or (D) in any manner or for any purpose relieve
Tenant from any of its obligations under this Lease.

(b) If any of the services required to be provided by Landlord under this
Section 7, the restoration of which service is within Landlord’s reasonable
control, should become unavailable and should remain unavailable for a period in
excess of seventy two (72) consecutive hours after notice of such unavailability
from Tenant to Landlord), and if such unavailability should render Tenant unable
to reasonably use any or all of the Premises for the conduct of its business in
substantially the same manner as prior to such interruption or stoppage
(“Untenantable”), then commencing upon the expiration of such time period,
Tenant’s Rent will equitably abate in proportion to the portion of the Premises
so rendered Untenantable for so long as such services remain unavailable for
such reasons. For purposes of this Lease, a portion of the Premises that would
otherwise be Untenantable if Tenant did not elect to use any available UPS
system, emergency generator or supplemental HVAC equipment (“Back-Up Equipment”)
shall be deemed Untenantable even if Tenant continues to use such portion of the
Premises if Tenant’s continued use is due to Tenant’s election to utilize the
service provided by such Back-Up Equipment. Tenant shall have no obligation to
use Tenant’s Back-Up Equipment at any time, and any election by Tenant not to
use such Back-Up Equipment at any time shall not reduce any abatement of Rent to
which Tenant entitled under this Section 7.4(b).

(c) If any Critical Service (defined below) required to be provided by Landlord
under this Section 7 or Tenant’s continued access to the Premises should become
unavailable and should remain unavailable for a period in excess of ninety
(90) days after notice of such unavailability from Tenant to Landlord, and if
such unavailability should render at least fifty percent (50%) of the Premises
Untenantable, then Tenant shall have the option to terminate this Lease in its
entirety effective as of the date thirty (30) days after the date Tenant gives
written notice to Landlord of Tenant’s exercise of such termination option,
which notice may be given by Tenant at any time after the first sixty (60) days
of the unavailability of service or access; however, notwithstanding any
termination notice given hereunder, this Lease shall not terminate if the
unavailable service or access is restored prior to the thirtieth (30th) day
following Tenant’s termination notice.

(d) Tenant hereby waives the provisions of Sections 1932, 1933(4) and 1942 of
the Civil Code of California or any similar or successor statutes to the fullest
extent permitted by Law, and Tenant acknowledges that, except as specifically
provided herein, in the event Landlord fails to make a repair or perform
maintenance, Tenant’s sole remedy for such breach by Landlord shall be an action
for damages, and that Tenant shall not be entitled to terminate this Lease,
withhold rent, or make any repair and deduct the cost of repair from rent
payable under this Lease.

 

23



--------------------------------------------------------------------------------

7.5 Self-Help Right for Failure to Deliver Services; Right to Replace Property
Manager.

If at any time during the Term (i) Landlord fails to deliver electrical service,
HVAC service, sewer service, water service, or elevator service to the Premises
(each, a “Critical Service”) or (ii) the life-safety systems for the Premises or
the Building are not operational or (iii) Tenant’s continued access to the
Premises is interrupted, in any case for five (5) consecutive business days
after Tenant advises Landlord in writing that such Critical Service or access is
not being provided or the life-safety systems are not operational, and
(iv) Landlord has not commenced to cure the same with such five-day period or
has failed to prosecute such cure with reasonable diligence, then Tenant shall
be entitled (A) to take reasonable steps, based on the exercise of Tenant’s
good-faith judgment under the circumstances, to restore the Critical Service,
access or life-safety systems, as applicable and (B) to offset the Self Help
Costs (defined below) against future Rent becoming due under this Lease. “Self
Help Costs” means all third-party, out-of-pocket expenses incurred (based on the
exercise of Tenant’s good-faith judgment) by Tenant or Tenant’s agents or
contractors in connection with restoring the Critical Service, access or
life-safety systems, as applicable.

8. TENANT REPAIRS.

 

8.1 Repairs Within the Premises.

Subject to the terms of Sections 6, 7.1(a), 12 and 14, and except to the extent
Landlord is required or elects to perform or pay for certain maintenance or
repairs according to those sections, Tenant will, at Tenant’s own expense:
(a) at all times during the Term, maintain the Premises, all fixtures and
equipment in the Premises and Exclusive Systems in good order and repair and in
a condition that complies with all applicable Laws; and (b) promptly and
adequately repair all damage to the Premises and replace or repair all of such
fixtures, equipment and any Exclusive Systems that are damaged or broken, all
under the supervision and subject to the prior reasonable approval of Landlord.
All work done by Tenant or its contractors (which contractors will be subject to
Landlord’s reasonable approval) will be done in a first-class workmanlike manner
using only grades of materials at least equal in quality to Building Standard
materials and will comply with all insurance requirements and all applicable
Laws. Tenant shall not place any object or series of objects on the floors of
the Premises in such a manner as to exceed the load capacity of the floors on a
per square foot basis as reasonably determined by any architect, engineer, or
other consultant of Landlord, or as otherwise limited by any applicable Laws.

 

8.2 Failure to Maintain Premises.

If Tenant fails to perform any of its obligations under Section 8.1, then
without limiting any other remedies of Landlord, following fifteen (15) days
advance written notice Landlord, if such repairs have not been completed, may
perform such obligations and

 

24



--------------------------------------------------------------------------------

Tenant will pay as Rent to Landlord the cost of such performance within thirty
(30) days after the date of Landlord’s invoice in an amount not to exceed
Landlord’s reasonable actual out-of-pocket costs. For purpose of performing such
obligations, or to inspect the Premises, Landlord may enter the Premises upon
not less than one (1) day’s prior notice to Tenant (except in cases of actual or
suspected emergency, in which case no prior notice will be required) without
liability to Tenant for any loss or damage incurred as a result of such entry,
provided that Landlord will take reasonable steps in connection with such entry
to minimize any disruption to Tenant’s business or its use of the Premises and
Landlord shall be responsible for any loss or damage due to Landlord’s gross
negligence of willful misconduct. Entry by Landlord to pursue repair,
maintenance, or correction shall not be deemed an actual or constructive
eviction and shall not entitle Tenant to any abatement or reduction in Rent.

 

8.3 Notice of Damage.

Landlord or Tenant will notify the other party promptly after it learns of
(a) any damage to or defect in the Premises, including the fixtures and
equipment in the Premises, for the repair of which the other party might be
responsible; and (b) any damage to or defect in any parts of appurtenances of
the Building’s sanitary, electrical, heating, air conditioning, elevator or
other systems located in or passing through the Premises.

9. ALTERATIONS.

 

9.1 Alterations by Tenant.

(a) Tenant may from time to time at its own expense make changes, additions and
improvements to the Premises (individually or collectively referred to as
“Alterations”), provided that any such Alterations (i) will comply with all
applicable Laws; (ii) will be made only with the prior written consent of
Landlord, which consent will not be unreasonably withheld, conditioned or
delayed; (iii) will be carried out only by persons selected by Tenant and
approved in writing by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed; (iv) do not materially adversely affect the integrity of
the Building’s structure or exceed or materially adversely affect the capacity,
maintenance, or operating cost of the Building’s HVAC, plumbing, mechanical,
electrical, life safety, communications or other systems; (v) if required, is
approved by the holder of any Encumbrance; and (vi) does not alter the
appearance of the exterior of the Building in any material way.

(b) Notwithstanding the foregoing, Tenant shall not be required to obtain
Landlord’s prior consent (but Tenant will provide to Landlord five (5) days
prior written notice, together with copies of any related plans that are in fact
prepared and all necessary permits required by applicable Law) (i) for
repainting, or installing or removing floor coverings or wall coverings,
regardless of the total cost with respect thereto, or (ii) for other tenant
improvements, alterations or physical additions to the Premises that total less
than Fifty Thousand and No/100 Dollars ($50,000) in any single instance, so long
as the installation thereof does not materially adversely affect the Building’s
structure, or materially adversely affect the Building’s electrical, plumbing,
HVAC, life safety or mechanical systems or the exterior appearance of the
Building.

 

25



--------------------------------------------------------------------------------

(c) If Landlord consent is required with respect to any Alterations proposed by
Tenant, Landlord shall notify Tenant in writing of Landlord’s consent to or
disapproval of the proposed Alterations within ten (10) days after receipt of
Tenant’s request for consent. If Landlord notifies Tenant that Landlord
disapproves of the proposed Alterations, Landlord’s notice shall include a
detailed explanation of the reasons for such disapproval, which shall be limited
to those set forth in Section 9.1(a). In the event Landlord fails to so notify
Tenant within such ten (10) day period, Landlord shall be deemed to have given
its consent to the proposed Alterations. If requested by Tenant in writing at
the time Tenant requests Landlord’s approval for an Alteration, Landlord shall
notify Tenant at the time Landlord responds to Tenant’s request whether Landlord
will require Tenant to remove the proposed Alterations at the expiration or
earlier termination of the Term. In addition, in connection with any proposed
Alterations as to which Landlord’s consent is not required hereunder, Landlord
shall, if Tenant so requests, notify Tenant in writing, within ten (10) days
after Tenant’s request (so long as such request contains a reasonable
description of such Alterations), whether Landlord will require Tenant to remove
all or part of the proposed Alterations at the expiration or earlier termination
of the Term.

(d) For any alterations, Tenant shall provide Landlord at least five (5) days
written notice before any work is commenced, which notice shall state the date
work shall commence. Tenant will maintain, or will cause the persons performing
any such work to maintain, worker’s compensation insurance and public liability
and property damage insurance (with Landlord named as an additional insured), in
amounts, with companies and in a form reasonably satisfactory to Landlord, which
insurance will remain in effect during the entire period in which the work will
be carried out. If requested by Landlord, Tenant will deliver to Landlord proof
of all such insurance. Tenant will promptly pay, when due, the cost of all such
work and, upon completion, Tenant will deliver to Landlord, to the extent not
previously received by Landlord, evidence of payment for labor, services or
materials. Tenant will also pay any increases in fire or casualty insurance
premiums for the Building attributable to such Alterations and the cost of any
modifications to the Building outside the Premises that are required to be made
in order to make the Alterations to the Premises. Tenant, at its expense, will
have submitted to Landlord reproducible as-built plans of any such Alterations
upon its completion.

 

9.2 Alterations and Entry by Landlord.

(a) Landlord may from time to time make repairs, changes, additions and
improvements to the Building, Common Areas and Building systems, provided that
no change, addition or improvement made by Landlord will materially impair
Tenant’s use of, or access to the Premises. For such purposes, Landlord may
enter the Premises upon not less than one (1) days’ prior written notice to
Tenant (except in cases of actual or reasonably suspected emergency, in which
case no prior notice will be required) without

 

26



--------------------------------------------------------------------------------

liability to Tenant for any loss or damage incurred as a result of such entry,
provided that in doing so Landlord will not disturb or interfere with Tenant’s
use of the Premises and operation of its business any more than is reasonably
necessary under the circumstances and will repair any damage to the Premises
caused by such entry and Landlord shall be responsible for any loss or damage
due to Landlord’s active negligence or willful misconduct. Entry by Landlord to
pursue repair, maintenance, or correction shall not be deemed an actual or
constructive eviction and shall not entitle Tenant to any abatement of reduction
in Rent.

(b) Landlord and its agents, employees and contractors shall also have the right
to enter the Premises during Tenant’s normal business hours upon not less than
twenty four (24) hours prior notice, without undue interference with the conduct
of Tenant’s business therein, to inspect and examine the Premises and to exhibit
the Premises to prospective purchasers or prospective tenants of the Project,
and Landlord shall allow a representative of Tenant to accompany Landlord, its
agents, employees and/or contractors if so requested by Tenant.

 

9.3 Project Management; No Review, Supervisory, Profit or Overhead Charges.

Subject to Landlord approval thereof, which approval shall not be unreasonably
withheld, delayed or conditioned, Tenant may engage its own project managers,
architects, engineers, consultants, general contractors and subcontractors in
connection with any repairs or any improvements, alterations, additions,
renovations or refurbishments to be performed by Tenant hereunder.
Notwithstanding any provision of this Lease to the contrary, no review fees of
Landlord or any third party relating to the design or performance of any such
repairs, improvements, alterations, additions, renovations or refurbishments
shall be charged to Tenant and no Landlord profit, overhead, or supervision fee,
or general conditions costs shall be charged to Tenant with respect to any
repairs or any improvements, alterations, additions, renovations or
refurbishments, whether such work shall be undertaken by Landlord (or Landlord’s
contractor) or Tenant (or Tenant’s contractor).

10. LIENS.

Tenant agrees to pay before delinquency all costs for work, services or
materials furnished to Tenant for the Premises, the nonpayment of which could
result in any lien against the Land or Building. Tenant will keep title to the
Land and Building free and clear of any such lien. Tenant will immediately
notify Landlord of the filing of any such lien or any pending claims or
proceedings relating to any such lien and will indemnify, defend and hold
Landlord harmless from and against all loss, damages and expenses (including
reasonable attorneys’ fees) suffered or incurred by Landlord as a result of such
lien, claims and proceedings. In case any such lien attaches, Tenant agrees to
cause it to be immediately released and removed of record (failing which
Landlord may do so at Tenant’s sole expense), unless Tenant has a good faith
dispute as to such lien in which case Tenant may contest such lien by
appropriate proceedings so long as Tenant deposits a lien release bond (if
applicable) drawn on a bondsman acceptable to Landlord or

 

27



--------------------------------------------------------------------------------

deposits with Landlord a bond or other security in an amount reasonably
acceptable to Landlord which may be used by Landlord to release such lien. Upon
final determination of any permitted contest, Tenant will immediately pay any
judgment rendered and cause the lien to be released.

11. INSURANCE.

 

11.1 Landlord’s Insurance.

During the Term, Landlord will provide and keep in force the following
insurance:

(a) commercial general liability insurance relating to Landlord’s operation of
the Building, for personal and bodily injury and death, and damage to others’
property; and

(b) all risk or fire insurance (including standard extended coverage endorsement
perils, leakage from fire protective devices and other water damage, and other
commercial reasonable coverage customarily carried by landlords of similar class
buildings as Landlord may elect to cover) relating to the Land and Building (but
excluding Tenant’s leasehold improvements, trade fixtures, furnishings,
equipment, personal property, documents, files, inventory, stock-in-trade and
work products), on a full replacement cost basis.

(c) Insurance effected by Landlord under this Section 11.1 will be in amounts
which Landlord from time to time reasonably determines sufficient or any
Building mortgagee requires except that the coverage under Section 11.1(b) shall
provide full replacement cost coverage; (ii) will be subject to such deductibles
and exclusions as Landlord reasonably determines; (iii) will, in the case of
insurance under Sections 11.1(b), permit the release of Tenant from certain
liability under Section 13.1; and (iv) will otherwise be on such terms and
conditions as Landlord from time to time reasonably determines sufficient.

 

11.2 Tenant’s Insurance.

During the Term, Tenant will provide and keep in force the following insurance:

(a) commercial general liability insurance relating to Tenant’s business
(carried on in or from the Premises) and Tenant’s use and occupancy, for
personal and bodily injury and death, and damage to others’ property, with
limits of not less than the Liability Insurance Amount for any one accident or
occurrence;

(b) all risk or fire insurance (including standard extended endorsement perils,
leakage from fire protective devices and other water damage, but excluding
coverage for earthquake or earth movement) relating to Tenant’s leasehold
improvements, trade fixtures, furnishings, equipment, documents, files, work
products, inventory, stock-intrade in the Premises on a full replacement cost
basis;

 

28



--------------------------------------------------------------------------------

(c) if any boiler or machinery is operated in the Premises, boiler and machinery
insurance; and

(d) workers compensation insurance as required by law.

Landlord and the holder of any Encumbrance will be named as an additional
insureds in the policy described in Section 11.2(a), which will include cross
liability and severability of interests clauses and will be on an “occurrence”
(and not a “claims made”) form. Tenant will file with Landlord, on or before the
Rent Commencement Date and at least ten (10) days before the expiration date of
expiring policies, such copies of either current policies, an insurance binder
(countersigned by the insurer), evidence of insurance, a binding certificate or
other proofs, as may be reasonably required to establish Tenant’s insurance
coverage in effect from time to time and payment of premiums. If Tenant fails to
insure or pay premiums, or to file satisfactory proof as required, Landlord may,
upon a minimum of two business days notice, effect such insurance and recover
from Tenant on demand any premiums paid.

Notwithstanding the foregoing, Tenant may carry any insurance required to be
carried by Tenant under this Lease by Tenant in whole or in part under an
umbrella policy or policies, or under a blanket policy or policies, covering
other properties.

12. DAMAGE OR DESTRUCTION.

 

12.1 Damage Notice; Repair Estimate.

If the Premises or the Building are damaged by fire or other casualty, Landlord
or Tenant, whichever learns of such damage first, will promptly notify the other
party of such damage. Landlord will, promptly after learning of such damage,
notify Tenant in writing (the “Repair Estimate”) of the estimated time and cost
necessary to repair or restore such damage, as estimated by a licensed
architect, engineer or contractor selected by Landlord and approved by Tenant.

 

12.2 Termination Options.

(a) Tenant’s Termination Options. If (i) the Repair Estimate states that damage
to the Building (measured by the estimated cost of repair or restoration) is
fifty percent (50%) or more of the Building’s then replacement cost above the
foundation as indicated in the Repair Estimate, (ii) the Repair Estimate states
that the repair or restoration of all such damage to the Building cannot be
completed, through the use of commercially reasonable diligence in the
preparation of plans, obtaining of permits and construction, within eighteen
(18) months from the date of such damage, (iii) more than thirty-five percent
(35%) of the Rentable Square Feet then included in the Premises is rendered
Untenantable and any material portion of the Premises will likely remain
Untenantable for more than nine (9) months after the date of the casualty, or
(iv) the Repair Estimate states that repair or restoration of all such damage
that was caused to the

 

29



--------------------------------------------------------------------------------

Premises or to any other portion of the Building necessary for Tenant’s
occupancy cannot be completed within ninety (90) days from the date of such
damage and less than twelve (12) months are then remaining in the Term, then
Tenant shall have the right to terminate this Lease.

(b) Landlord’s Termination Options. If (i) the Repair Estimate states that
damage to the Building (measured by the estimated cost of repair or restoration)
is fifty percent (50%) or more of the Building’s then replacement cost above the
foundation as indicated in the Repair Estimate, or (ii) the Repair Estimate
states that the repair or restoration of all such damage to the Building cannot
be completed, through the use of commercially reasonable diligence in the
preparation of plans, obtaining of permits and construction, within eighteen
(18) months from the date of such damage, or (iii) the Repair Estimate states
that repair or restoration of all such damage that was caused to the Premises or
to any other portion of the Building necessary for Tenant’s occupancy cannot be
completed within ninety (90) days from the date of such damage and less than
twelve (12) months are then remaining in the Term and Tenant fails to exercise
its Extension Option within fifteen (15) days after Landlord delivers the Repair
Estimate, then Landlord shall have the right to terminate this Lease; provided,
however, that Landlord shall only be able to terminate this Lease if Landlord
also terminates the leases of all other tenants in the Building which are
similarly affected by such casualty and as to which Landlord has the right to
terminate such leases.

(c) Exercise of Options. Any option to terminate granted above must be exercised
by written notice to the other party given within fifteen (15) days after
Landlord delivers to Tenant the Repair Estimate. If either party exercises its
option to terminate this Lease, the Term will expire and this Lease will
terminate thirty (30) days after notice of termination is delivered; provided,
however, that notwithstanding the delivery of any such termination notice, in
order to provide an orderly transition to another building, Tenant may elect to
continue this Lease as to any portion of the Premises that remains tenantable,
for a period of up to four (4) months on a month to month basis, in which event
the terms of this Lease shall continue to apply as to any space continuing to be
so occupied, including the payment of Base Rent and Additional Rent with respect
to such space and parking rights on the same basis as originally applicable to
such portion of the Premises. Rent for the period commencing on the date of such
damage until the date this Lease terminates will be reduced to the reasonable
value of any use or occupation of the Premises by Tenant during such period.

 

12.3 Repair Obligations.

If the Premises or the Building are damaged by fire or other casualty and
neither party (a) has the right to terminate this Lease according to
Section 12.2, or (b) terminates this Lease according to Section 12.2, then
Landlord will repair and restore such damage with reasonable promptness, subject
to delays for insurance adjustments and delays caused by Force Majeure or delays
caused by Tenant. Except as set forth below, Landlord will have no liability to
Tenant and Tenant will not be entitled to terminate this Lease if such repairs
and restoration are completed within the estimated time period indicated in the

 

30



--------------------------------------------------------------------------------

Repair Estimate or within thirty (30) days thereafter; however, if the repairs
or restoration are not completed within thirty (30) days following the end of
the estimated time period (subject to Force Majeure and delays caused by
Tenant), Tenant shall have the option to terminate this Lease. In no event will
Landlord be obligated to repair, restore or replace any of the property required
to be insured by Tenant according to Section 11.2.

 

12.4 Rent Abatement.

If any fire or casualty damage renders any portion of the Premises Untenantable,
then Rent will abate beginning on the date of such damage. Such abatement will
end on the date Landlord has substantially completed the repairs and restoration
Landlord is required to perform according to Section 12.3. Such abatement will
be in an amount bearing the same ratio to the total amount of Rent for such
period as the Untenantable portion of the Premises bears to the entire Premises.
In no event will Landlord be liable for any inconvenience or annoyance to Tenant
or injury to the business of Tenant resulting in any way from damage caused by
fire or other casualty or the repair of such damage; provided, however, that to
the extent Tenant remains in possession of a portion of the Premises, Landlord
shall take all reasonable steps to minimize unreasonable disruption to Tenant’s
business and use of such portion of the Premises during the period of repair,
including, to the extent the same can be done without Landlord incurring
material additional costs for overtime labor, performing all noisy work (such as
hammering, slab work, nail guns and the like) outside of Building Business
Hours.

13. WAIVERS AND INDEMNITIES.

As used in this Section 13, a party’s “Affiliates” means each Affiliate of such
party and its and their directors, officers, shareholders, agents, servants,
employees and, in Tenant’s case, permitted subtenants.

 

13.1 Landlord’s Waivers.

Notwithstanding anything in this Lease to the contrary, Tenant and its
Affiliates will not be liable or in any way responsible to Landlord for, and
Landlord waives all claims against Tenant and its Affiliates to the extent any
loss, injury or damage is insured or required to be insured by Landlord under
Section 11.1(b), EXCLUDING ANY DEDUCTIBLE THEREUNDER (NOT TO EXCEED $5,000)
REGARDLESS OF WHETHER SUCH LOSS, INJURY OR DAMAGE IS ATTRIBUTABLE IN WHOLE OR IN
PART TO THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ANY
OF ITS AFFILIATES. Landlord’s waivers under this Section 13.1 will survive the
expiration or early termination of the Term.

 

13.2 Tenant’s Waivers.

Except to the extent caused by the willful or active negligent act or omission
or breach of this Lease by Landlord or anyone for whom Landlord is legally
responsible,

 

31



--------------------------------------------------------------------------------

notwithstanding anything in this Lease to the contrary, Landlord, its Affiliates
and the holder of any Encumbrance will not be liable or in any way responsible
for, and Tenant waives all claims against Landlord, its Affiliates and the
holder of any Encumbrance for any loss, injury or damage suffered by Tenant or
others relating to (a) loss or theft of, or damage to, property of Tenant or
others; (b) injury or damage to persons or property from any cause, including,
without limitation, fire, explosion, falling plaster, escaping steam or gas,
electricity, water, rain or snow, or leaks from any part of the Building or from
any pipes, appliances or plumbing, or from dampness; or (c) damage caused by
other tenants, occupants or persons in the Premises or other premises in the
Building, or caused by the public or by construction of any private or public
work.

In addition and without limiting the foregoing, Landlord, its Affiliates and the
holder of any Encumbrance will not be liable or in any way responsible to Tenant
for, and Tenant waives all claims against Landlord, its Affiliates and the
holder of any Encumbrance to the extent any loss, injury or damage is insured or
required to be insured by Tenant under Sections 11.2(b) or (c), EXCLUDING ANY
DEDUCTIBLE THEREUNDER (NOT TO EXCEED $10,000), REGARDLESS OF WHETHER SUCH LOSS,
INJURY OR DAMAGE IS ATTRIBUTABLE IN WHOLE OR IN PART TO THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY OF ITS AFFILIATES. Tenant’s
waivers under this Section 13.2 will survive the expiration or early termination
of the Term.

 

13.3 Landlord’s Indemnity.

Subject to Section 7.5 and 13.2 and except to the extent caused by the willful
or active negligent act or omission or breach of this Lease by Tenant or anyone
for whom Tenant is legally responsible, Landlord will indemnify, defend and hold
Tenant harmless from and against any and all liability, loss, claims, demand,
damages or expense (including reasonable attorneys’ fees) for any personal
injury or property damage to persons other than Landlord or Tenant due to or
arising out of any willful or active negligent act or omission of Landlord or
anyone for whom Landlord is legally responsible. Landlord’s obligations under
this Section 13.3 will survive the expiration or early termination of the Term.

 

13.4 Tenant’s Indemnity.

Subject to Sections 24 and 13.1 and except to the extent caused by the willful
or active negligent act or omission or breach of this Lease by Landlord or
anyone for whom Landlord is legally responsible, Tenant will indemnify, defend,
and hold Landlord and the holder of any Encumbrance harmless from and against
any and all liability, loss, claims, demands, damages or expenses (including
reasonable attorneys’ fees) for any personal injury or property damage to
persons other than Landlord or Tenant due to or arising out of any accident or
occurrence on or about the Premises or any willful or active negligent act or
omission of Tenant or anyone for whom Tenant is legally responsible. Tenant’s
obligations under this Section 13.4 will survive the expiration or early
termination of the Term.

 

32



--------------------------------------------------------------------------------

13.5 Waiver of Subrogation.

Each party shall require its insurers to include in the insurance policies
required under Section 11.1(b) and Sections 11.2(b) and (c) a waiver of
subrogation clause in favor of the other party and its Affiliates (providing
that each party’s waivers of rights of recovery against the other shall not
impair the effectiveness of such policy or the insured’s ability to recover
thereunder).

14. CONDEMNATION.

 

14.1 Full Taking.

If all or substantially all of the Building, Parking Facilities or Premises are
taken for any public or quasi-public use under any applicable Laws or by right
of eminent domain, or are sold to the condemning authority in lieu of
condemnation, then this Lease will terminate as of the date the earlier of when
the condemning authority takes physical possession of or title to the Building
or Premises.

 

14.2 Partial Taking.

(a) Landlord’s Termination of Lease. If ten percent (10%) or more, but less than
all, of the Building is thus taken or sold, and if after such partial taking, in
Landlord’s reasonable judgment, alteration or reconstruction is not economically
feasible, then Landlord (whether or not the Premises are affected) may terminate
this Lease by giving written notice to Tenant within 60 days after the taking.

(b) Tenant’s Termination. If over twenty percent (20%) of the Premises or
Parking Facilities is taken or sold, or rendered unusable for its Use, and
Landlord is unable to provide Tenant with comparable replacement premises in the
Building or parking facilities, as applicable, Tenant may terminate this Lease.
Such termination by Tenant must be exercised by written notice to Landlord given
not later than 60 days after Tenant is notified of the taking.

(c) Effective Date of Termination. Termination by Landlord or Tenant will be
effective as of the date when physical possession of the applicable portion of
the Building or Premises is taken by condemning authority.

(d) Election to Continue Lease. If neither Landlord nor Tenant elects to
terminate this Lease upon a partial taking of a portion of the Premises, the
Rent payable under this Lease will be diminished by an amount allocable to the
portion of the Premises which was so taken or sold or rendered unusable for its
Use. In no event shall the loss of any portion of the Land (other than the
portion of the Land on which the Premises are physically located) result in a
reduction of Rent. If this Lease is not terminated upon a partial taking of the
Building or Premises, Landlord will, at Landlord’s sole expense, promptly
restore and reconstruct the Building and Premises to substantially their former

 

33



--------------------------------------------------------------------------------

condition to the extent the same is feasible; however, Landlord will not be
required to spend for such restoration or reconstruction an amount in excess of
the net amount received by Landlord as compensation or damages for the part of
the Building or Premises so taken.

 

14.3 Awards.

As between the parties to this Lease, Landlord will be entitled to receive, and
Tenant assigns to Landlord, all of the compensation awarded upon taking of any
part or all of the Building or Premises, including any award for the value of
the unexpired Term. However, Tenant may assert a claim in a separate proceeding
against the condemning authority for any damages resulting from the taking of
Tenant’s trade fixtures or personal property, or for moving expenses, business
relocation expenses or damages to Tenant’s business incurred as a result of such
condemnation. Tenant shall not be entitled to any “bonus value” as Landlord
shall be the only party entitled to an award that would otherwise cover “bonus
value”.

15. ASSIGNMENT AND SUBLETTING.

 

15.1 General.

Except as set forth in this Section 15, without Landlord’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed),
Tenant will not assign all or any of its interest under this Lease, or sublet
all or any part of the Premises to any parties other than Tenant and its
Affiliates nor shall Tenant permit the Premises to be used by anyone other than
Tenant, it Affiliates, and their respective employees and invitees. Landlord
shall have fourteen (14) days following receipt from Tenant of written notice of
its intent to assign this Lease or sublease all or a portion of the Premises,
including all relevant financial information with respect to the proposed
assignee or subtenant reasonably necessary for Landlord to make such decision,
to notify Tenant in writing that it does not consent to a prospective assignee
or sublessee. Any such notice shall provide in reasonable detail the reasons for
Landlord’s non-consent. The fact that a prospective assignee or sublessee is an
existing tenant in the Building or the complex of which it is a part or a
prospect with whom Landlord is or may be negotiating to lease space in the
Building or the complex of which it is a part shall not be a reasonable basis
upon which Landlord may withhold its consent. Failure to exercise its election
to not consent within such fourteen (14) day period shall be deemed consent by
Landlord to the proposed assignee or sublessee. Landlord shall be reimbursed
Landlord’s reasonable out-of-pocket, third party costs and reasonable attorney
fees incurred in reviewing any requested assignment or subleasing.

 

15.2 Form Of Transfer.

If Landlord consents to a proposed assignment or sublease, Landlord’s consent
will not be effective unless and until Tenant delivers to Landlord an original
duly executed assignment or sublease, as the case may be, that provides, in the
case of a sublease, that

 

34



--------------------------------------------------------------------------------

the subtenant will comply with all applicable terms and conditions of this Lease
as they apply to the space subleased, and, in the case of an assignment, an
assumption by the assignee of all obligations of Tenant under this Lease arising
from and after the date of such assignment.

 

15.3 Payments To Landlord.

If Tenant assigns this Lease or subleases all or a portion of the Premises other
than an assignment or subletting pursuant to Section 15.4, then Landlord will be
entitled to receive from Tenant fifty percent (50%) of the amount by which
(a) the rent (and other consideration) received by Tenant from such transferee
exceeds (b) the sum of the Rent then due for the same period of time under this
Lease payable by Tenant to Landlord (and if a sublease, allocable to the
subleased space) plus the amortized portion of any costs and expenses incurred
by Tenant in connection with such transfer (including tenant improvement
allowances, brokerage commissions, attorneys fees and other customary and
reasonable costs) amortized on a straight line basis over the term of such
transfer; provided, however, that Tenant shall be entitled to recoup one hundred
percent (100%) of its actual out of pocket tenant improvement allowances as well
as it’s customary and reasonable brokerage commissions, attorneys fees and other
costs before paying Landlord any portion of such excess if the rent (and other
consideration) received by Tenant from such transferee is paid in a lump sum.
Landlord’s percentage of such excess will be payable to Landlord if and within
fifteen (15) days after Tenant is paid the same (whether in monthly
installments, in a lump sum, or otherwise).

 

15.4 Permitted Transfers.

Tenant may, without obtaining Landlord’s consent, assign this Lease or sublease
all or any part of the Premises to (i) any Affiliate, (ii) any entity resulting
from the merger or consolidation, liquidation or reorganization of Tenant so
long as all or substantially all of the assets of Tenant located at the Premises
were transferred to the resulting entity, or (iii) any entity which acquires all
or substantially all of the assets of Tenant located at the Premises as part of
the purchase of the business that is being conducted on or from the Premises;
provided that in all such cases such transferee assumes in full the obligations
of Tenant under the Lease arising from and after the effective date of the
assignment or sublease (but, in the case of a sublease, only as to the portion
of the Premises subleased to such subtenant). In any event described in this
Section 15.4, Tenant shall have no obligation to share with Landlord any rent or
other consideration received by Tenant in connection with such assignment or
sublease. Tenant shall promptly provide notice to Landlord of any assignment or
sublease of the Premises which does not require Landlord’s consent pursuant to
this Section 15.4. Tenant shall use good faith efforts to provide such notice
prior to date of such transfer, but shall have no liability for failing to do
so.

 

15.5 Effect Of Transfers.

Except as provided in Section 15.5 below, no assignment or subletting will
release

 

35



--------------------------------------------------------------------------------

Tenant from any of its obligations under this Lease unless Landlord agrees to
the contrary in writing. Acceptance of Rent by Landlord from any person other
than Tenant will not be deemed a waiver by Landlord of any provision of this
Section 15. Consent to one assignment or subletting will not be deemed a consent
to any subsequent assignment or subletting.

16. PERSONAL PROPERTY.

 

16.1 Installation And Removal.

Tenant may install in the Premises its personal property (including Tenant’s
usual trade fixtures), provided that no such installation will damage or
materially interfere with the mechanical, plumbing or electrical systems or the
structure of the Building, and provided further that if such installation would
require any Alterations to the Premises, such installation will be subject to
Section 9.1. Any such personal property installed in the Premises by Tenant
(a) may be removed from the Premises from time to time in the ordinary course of
Tenant’s business or in the course of making any Alterations to the Premises
permitted under Section 9.1, and (b) will be removed by Tenant at the end of the
Term according to Section 3.3. Tenant will promptly repair at its expense any
damage to the Building resulting from such installation or removal.

 

16.2 Responsibility.

Tenant will be solely responsible for all costs and expenses related to personal
property used or stored in the Premises. Tenant will pay any taxes or other
governmental impositions levied upon or assessed against such personal property,
or upon Tenant for the ownership or use of such personal property, on or before
the due date for payment. Such personal property taxes or impositions are not
included in Taxes. Tenant agrees that all personal property of whatever kind,
including, without limitation, inventory and/or goods stored at or about the
Premises, Tenant’s trade fixtures, and Tenant’s interest in tenant improvements
which may be at any time located in, on or about the Premises or the Building,
whether owned by Tenant or third parties, shall be at the sole risk or at the
risk of those claiming through Tenant, and that Landlord shall not be liable for
any damage to or loss of such property except for loss or damage arising from or
caused by the active negligence or willful misconduct of Landlord or any of
Landlord’s officers, employees, agents, or authorized representatives each
acting within the scope of their authority.

 

16.3 Landlord’s Lien.

Landlord waives any and all liens, whether statutory or at common law, which it
may have upon any of the goods, wares, equipment, fixtures, furniture,
improvements or personal property of Tenant located within or about the
Premises.

 

36



--------------------------------------------------------------------------------

17. ESTOPPEL CERTIFICATES.

Tenant agrees that at any time and from time to time (but on not less than ten
(10) business days prior request by Landlord), Tenant will execute, acknowledge
and deliver to Landlord a certificate indicating any or all of the following:
(a) the Rent Commencement Date and Expiration Date; (b) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect, as modified, and stating the date
and nature of each modification); (c) the date, if any, through which Base Rent,
Additional Rent and any other Rent payable have been paid; (d) that no default
by Landlord, to the best of Tenant’s knowledge, or by Tenant exists which has
not been cured, except as to defaults stated in such certificate; (f) provided
such events have occurred, that Tenant has accepted the Premises and that all
improvements required to be made to the Premises by Landlord have been completed
according to this Lease; (g) that, except as specifically stated in such
certificate, Tenant, and only Tenant (or its Affiliates so identified in the
certificate), currently occupies the Premises; and (h) such other matters as may
be reasonably requested by Landlord. Any such certificate may be relied upon by
the Landlord, its Affiliates, any prospective purchaser or present or
prospective mortgagee, deed of trust beneficiary or ground lessor of all or a
portion of the Building and/or Land.

18. TRANSFER OF LANDLORD’S INTEREST.

 

18.1 Sale, Conveyance And Assignment.

Nothing in this Lease will restrict Landlord’s right to sell, convey, assign or
otherwise transfer the Building or Landlord’s interest under this Lease.

 

18.2 Effect Of Sale, Conveyance Or Assignment.

A sale, conveyance or assignment of the Building will automatically release
Landlord from liability under this Lease from and after the effective date of
the transfer, except for any liability relating to or arising from the period
prior to such effective date, and Tenant will look solely to Landlord’s
transferee for performance of Landlord’s obligations relating to the period
after such effective date. This Lease will not be affected by any such sale,
conveyance or assignment and Tenant will attorn to Landlord’s transferee.

 

18.3 Subordination And Nondisturbance.

Subject to receipt by Tenant of a subordination, non-disturbance and attornment
agreement in either: (i) the form reasonably acceptable to Landlord’s lender and
Tenant or (ii) the form attached hereto as Exhibit G, this Lease shall be
subject and subordinate in all respects to any ground lease, mortgage or deed of
trust to secure debt (an “Encumbrance”) encumbering the Building in the future,
and to any renewal, modification, supplement, consolidation and replacement
thereto or thereof. Landlord shall use commercially reasonable efforts to obtain
from any future holder of a mortgage covering the Project a subordination,
non-disturbance and attornment agreement in form reasonably acceptable to
Landlord, Tenant and the holder of the mortgage.

 

37



--------------------------------------------------------------------------------

19. RULES AND REGULATIONS.

Tenant agrees to faithfully observe and comply with the Rules and Regulations
(“Rules and Regulations”) set forth in Exhibit D and with all reasonable
modifications and additions to such Rules and Regulations (which will be
applicable to all Building tenants) from time to time adopted by Landlord and of
which Tenant is notified in writing. No such modification or addition will
contradict or abrogate any right expressly granted to Tenant under this Lease or
impose additional costs on Tenant. Landlord’s enforcement of the Rules and
Regulations will be uniform and nondiscriminatory, but Landlord will not be
responsible to Tenant for failure of any person to comply with the Rules and
Regulations.

20. TENANT’S DEFAULT AND LANDLORD’S REMEDIES.

 

20.1 Tenant’s Default.

The occurrence of any one or more of the following events shall be a material
default (“Default”) and breach of this Lease by Tenant:

(a) Tenant fails to pay Base Rent or any other payment due under this Lease
after the same shall be due and payable, and such failure continues for a period
of three (3) days after written notice thereof from Landlord to Tenant (but with
respect to the first installment of Additional Rent after Landlord has changed
the amount of the estimated payment, Tenant shall be provided a thirty (30) day
notice rather than a three (3) day notice);

(b) Tenant fails to perform or observe any other term, condition, covenant, or
obligation required to be performed or observed by it under this Lease for a
period of thirty (30) days (or such shorter time provided herein) after notice
thereof from Landlord; provided, however, that if the term, condition, covenant,
or obligation to be performed by Tenant is of such nature that the same cannot
reasonably be cured within thirty (30) days and if Tenant commences such
performance within said thirty (30) day period and thereafter diligently
undertakes to complete the same, then such failure shall not be a default
hereunder if it is cured with reasonable diligence and in no event later than
ninety (90) days following Landlord’s notice.

(c) A trustee, disbursing agent, or receiver is appointed to take possession of
all or substantially all of Tenant’s assets in, on or about the Premises or of
Tenant’s interest in this Lease (and Tenant does not regain possession within
sixty (60) days after such appointment); or Tenant makes an assignment for the
benefit of creditors; or all or substantially all of Tenant’s assets in, on or
about the Premises or Tenant’s interest in this Lease are attached or levied
upon under execution (and Tenant does not discharge the same within sixty
(60) days thereafter).

(d) A petition in bankruptcy, insolvency, or for reorganization or arrangement
is filed by or against Tenant pursuant to any federal or state statute, and,
with respect to any such petition filed against it, Tenant fails to secure a
stay or discharge thereof within sixty (60) days after the filing of the same.

 

38



--------------------------------------------------------------------------------

(e) Any assignment, subletting, or other transfer for which the prior written
consent of the Landlord has not been obtained, except for Permitted Transfers.

(f) Tenant’s admission in writing of its inability to pay its debts as they
mature.

(g) Suspension of Tenant’s right to conduct its business, caused by the order,
judgment, decree, decision, or other act of any court or government agency.

(h) Tenant’s failure to execute, acknowledge, and deliver to Landlord, within
ten (10) business days following written notice from Landlord that Tenant has
failed to deliver any documents required to effectuate an attornment, a
subordination, or to make this Lease or any option granted herein prior to the
lien of any mortgage, deed of trust, or ground lease, or any estoppel
certificate, as the case may be within the time period specified in this Lease
therefore.

(i) Tenant’s vacating of the Premises coupled with a Default by Tenant under
Section 20.1(a) after the expiration of the applicable cure periods set forth
therein (but vacating alone shall not be a Default).

If the Lease is assigned, and if the assignor provides a mailing address to
Landlord for purposes of notices hereunder, then Landlord shall mail to such
assignor any notice to be given to Tenant under this Section 20.1; however, the
fact that any such prior Tenant does not actually receive any such notice shall
not restrict Landlord’s right to exercise its remedies hereunder. Such notice to
an assignor shall not be required if such assignor is not liable for the default
set forth in the notice. No time to cure shall be added as a result of any such
mailing. Any notice required by the terms of this Lease in connection with any
such default shall be in lieu of, and not in addition to, any notice required
under Sections 1161, et seq., of the California Code of Civil Procedure.

 

20.2 Landlord’s Remedies.

Upon the occurrence of any event of Default, Landlord shall have the following
rights and remedies, in addition to those allowed by law or in equity, any one
or more of which may be exercised or not exercised without precluding the
Landlord from exercising any other remedy provided in this Lease or otherwise
allowed by law or in equity:

(a) Landlord may terminate this Lease and Tenant’s right to possession of the
Premises. If Tenant has abandoned and vacated the Premises, the mere entry onto
the Premises by Landlord in order to perform acts of maintenance, cure defaults,
preserve the Premises, or attempt to relet the Premises, or the appointment of a
receiver in order to protect the Landlord’s interest under this Lease, shall not
be deemed a termination of Tenant’s right to possession or a termination of this
Lease unless Landlord has notified

 

39



--------------------------------------------------------------------------------

Tenant in writing that this Lease is terminated. If Landlord terminates this
Lease and Tenant’s right to possession of the Premises pursuant to this
Subsection 20.2(a), then Landlord may recover from Tenant any and all damages
set forth in California Civil Code Section 1951.2, or any successor statute, and
including without limitation the following:

(i) the worth at the time of the award of unpaid rent, including, without
limitation, Tenant’s Share of Additional Expenses, which had been earned at the
time of termination; plus

(ii) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) the worth at the time of the award of the amount by which the unpaid rent
for the balance of the Term after the time of the award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; plus

(iv) the costs of repairs, cleanup, refurbishing, removal, and storage or
disposal of Tenant’s personal property, equipment, fixtures, and anything else
that Tenant is required under this Lease to remove but does not remove
(including those alterations which Tenant is required to remove pursuant to an
election by Landlord, and which Landlord actually removes, whether or not notice
to remove shall be delivered to Tenant) to the extent necessary to compensate
Landlord for the detriment proximately caused by Tenant’s Default; plus

(v) any costs for alterations, additions, and renovations incurred by Landlord
in regaining possession of and reletting (or attempting to relet) the Premises
to the extent necessary to compensate Landlord for the detriment proximately
caused by Tenant’s Default; plus

(vi) any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s Default.

However the foregoing damages expressly exclude any lost profits and expressly
exclude any consequential damages arising from a Default by Tenant.

All computations of the “worth at the time of the award” of amounts recoverable
by Landlord under Subsection (a)(i) and (ii) hereof shall be computed by
allowing interest at the lesser of (A) ten percent (10%) or (B) the maximum
legal rate allowed by law. The “worth at the time of the award” recoverable by
Landlord under Subsection (a)(iii) shall be computed by discounting the amount
recoverable by Landlord at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award plus one percent (1%).

(b) Upon termination of this Lease, whether by lapse of time or otherwise,

 

40



--------------------------------------------------------------------------------

Tenant shall immediately vacate the Premises and deliver possession to Landlord.
If Tenant is in Default under Section 20.1(j) and Landlord or any of its agents
has reason to believe that Tenant does not intend to reoccupy the Premises, and
current or past rent has been due or unpaid for at least fourteen
(14) consecutive days, then Landlord shall have the right to send Tenant a
notice of belief of abandonment pursuant to Section 1951.3 of the California
Civil Code. The Premises will be deemed abandoned, and the Tenant’s right to
possession of the Premises will terminate on the date set forth in such notice,
unless Landlord receives (at its address for notices pursuant to this Lease)
before such date a notice from Tenant stating (i) Tenant’s intent not to abandon
the Premises, and (ii) an address at which Tenant may be served in any action
for unlawful detainer of the Premises and/or damages or other relief available
at law or in equity. If the Premises are deemed abandoned pursuant to the
foregoing (either through the aforementioned procedure or due to any statement
by Tenant to that effect), or if Landlord or any of its agents acts pursuant to
a court order, then Landlord or any of its agents shall have the right, without
terminating this Lease, to re-enter the Premises and remove all persons
therefrom and any or all of Tenant’s fixtures, equipment, furniture, and other
personal property (herein collectively referred to as “Property”) from the
Premises, without being deemed in any manner liable for trespass, eviction, or
forcible entry or detainer, or conversion of Property, and without relinquishing
any right given to Landlord under this Lease or by operation of law. If Landlord
re-enters the Premises in such situation, all Property removed from the Premises
by Landlord or any of its agents and not claimed by the owner may be handled,
removed, or stored, in a commercial warehouse or otherwise by Landlord at
Tenant’s risk and expense, and Landlord shall in no event be responsible for the
value, preservation, or safekeeping thereof. Before the retaking of any such
Property from storage, Tenant shall pay to Landlord, upon demand, all expenses
incurred in such removal and all storage charges against such Property. Any such
Property of Tenant not so retaken from storage by Tenant within thirty (30) days
after such Property is removed from the Premises shall be deemed abandoned and
may be either disposed of by Landlord pursuant to Section 1988 of the California
Civil Code or retained by Landlord as its own property.

(c) Notwithstanding Landlord’s right to terminate this Lease pursuant to
Section 20.2(a), Landlord may, at its option, even though Tenant has breached
this Lease and abandoned the Premises, continue this Lease in full force and
effect and not terminate Tenant’s right to possession, and enforce all of
Landlord’s rights and remedies under this Lease. In such event, Landlord shall
have the remedy described in California Civil Code Section 1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations-which Tenant agrees are set forth in this Lease).
Further, in such event, Landlord shall be entitled to recover from Tenant all
costs of maintenance and preservation of the Premises, and all costs, including
attorneys’ fees and receivers’ fees, incurred in connection with appointment of
and performance by a receiver to protect the Premises and Landlord’s interest
under this Lease. No reentry or taking possession of the Premises by Landlord
pursuant to this Section 20.2(c) shall be construed as an election to terminate
this Lease unless a written notice (signed by a duly authorized representative
of Landlord) of intention to terminate

 

41



--------------------------------------------------------------------------------

this Lease is given to Tenant. Landlord may at any time after Default by Tenant
elect to terminate this Lease pursuant to Section 20.2(a), notwithstanding
Landlord’s prior continuance of this Lease in effect for any period of time, and
upon and after Tenant’s Default under this Lease, Landlord may, but need not,
relet the Premises or any part thereof for the account of Tenant to any Person
for such rent, for such time, and upon such terms as Landlord, in its sole
discretion, shall determine. Subject to the provisions of this Lease regarding
assignment and subletting in Section 15, Landlord shall not be required to
accept any substitute tenant offered by Tenant or to observe any instructions
given by Tenant regarding such reletting. Landlord may remove (and repair any
damage caused by such removal) and store (or dispose of) any of Tenant’s
personal property, equipment, fixtures, and anything else Tenant is required
(under this Lease at the election of Landlord or otherwise) to remove but does
not remove, and Landlord may also make repairs, renovations, alterations, and/or
additions to the Premises to the extent deemed by Landlord necessary or
desirable in connection with any attempt to relet the Premises. Tenant shall
upon demand pay the cost of such repairs, alterations, additions, removal,
storage, and renovations, together with any reasonable legal expenses, brokers
commissions, or finders fees and any other reasonable expenses incurred by
Landlord in connection with its entry upon the Premises and attempt to relet the
Premises. If Landlord is able to relet the Premises for Tenant’s account during
the remaining portion of the Term and the consideration collected by Landlord
from any reletting is not sufficient to pay monthly the full amount of rent and
additional rent payable by Tenant under this Lease, together with any reasonable
legal expenses, brokers commissions, or finders fees, any reasonable cost for
repairs, alterations, additions, removal, storage, and renovations, and any
other reasonable cost and expense incurred by Landlord in reentering the
Premises and reletting the Premises, then Tenant shall pay to Landlord the
amount of each monthly deficiency upon demand. Any rentals received by Landlord
from any such reletting shall be applied as follows:

(i) First, to the payment of any indebtedness other than rent due hereunder from
Tenant to Landlord;

(ii) Second, to the payment of any reasonable costs of reentry and reletting the
Premises;

(iii) Third, to the payment of reasonable costs of any such alterations,
repairs, additions, removal, storage, and renovations to the Premises;

(iv) Fourth, to the payment of rent due and unpaid under this Lease; and

(v) The residue, if any, shall be held by Landlord and applied as payment of
future rent as the same may become due and payable under this Lease.

(d) No act or omission by Landlord or its agents during the Term shall be an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid, unless made in writing and signed by a
duly authorized

 

42



--------------------------------------------------------------------------------

representative of Landlord. Neither any remedy set forth in this Lease nor
pursuit of any particular remedy shall preclude Landlord from any other remedy
set forth in this Lease or otherwise available at law or in equity. Landlord
shall be entitled to a restraining order or injunction to prevent Tenant from
breaching or defaulting under any of its obligations under this Lease other than
the payment of rent or other sums due hereunder.

(e) Neither the termination of this Lease nor the exercise of any remedy under
this Lease or otherwise available at law or in equity shall affect the right of
Landlord to any right of indemnification set forth in this Lease or otherwise
available at law or in equity by reason of Tenant’s occupancy of the Premises,
and all rights to indemnification or other obligations of Tenant shall survive
termination of this Lease and termination of Tenant’s right to possession under
this Lease.

21. LANDLORD DEFAULT AND TENANT’S REMEDIES.

 

21.1 Landlord Default.

It shall be a default and breach of this Lease by Landlord if Landlord shall
fail to perform or observe any term, condition, covenant, or obligation required
to be performed or observed by it under this Lease (other than Landlord’s
obligations under Sections 7.4 and 12.2, which shall be governed by those
Sections) for a period of thirty (30) days after written notice thereof from
Tenant; provided, however, that if the term, condition, covenant, or obligation
to be performed by Landlord is of such nature that the same cannot reasonably be
performed within such thirty (30) day period, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty
(30) day period and thereafter diligently undertakes to complete the same.

 

21.2 Tenant’s Remedies.

If Landlord breaches or fails to comply with any provisions of this Lease
applicable to Landlord, and such breach or noncompliance is not cured within the
period of time described in Section 21.1, then Tenant may exercise any right or
remedy available to Tenant under this Lease, at law or in equity, except to the
extent expressly waived or limited by the terms of this Lease.

22. SECURITY DEPOSIT.

Landlord and Tenant acknowledge that there is no security deposit under this
Lease.

23. BROKERS.

Landlord and Tenant represent and warrant that no broker or agent negotiated or
was instrumental in negotiating or consummating this Lease except the Brokers.
Neither party knows of any other real estate broker or agent who is or might be
entitled to a commission or compensation in connection with this Lease. Landlord
will pay all fees, commissions or other compensation payable to the Brokers
pursuant to separate

 

43



--------------------------------------------------------------------------------

agreement between Landlord and the Brokers. Tenant and Landlord will indemnify,
defend and hold each other harmless from all damages paid or incurred by the
other resulting from any claims asserted against either party by brokers or
agents claiming through the other party, other than the Brokers. Landlord’s
obligation under this Section 23 will survive the expiration or early
termination of the Term.

24. LIMITATIONS ON LANDLORD’S LIABILITY.

Notwithstanding any other provision herein, any liability for damages, breach or
nonperformance by Landlord, or arising out of the subject matter of, or the
relationship created by, this Lease, will be collectible only out of Landlord’s
interest in the Building and any insurance or condemnation proceeds received
with respect thereto (or if Landlord has transferred the Building the proceeds
of such transfer if the event giving rise to the claim occurred prior to the
transfer of the Building) and no liability will at any time be asserted against
any other assets of Landlord, its parent and affiliated corporations, its and
their partners, venturers, directors, officers, agents, servants and employees,
or any of its or their successors or assigns; all such liability, if any, being
expressly waived and released by Tenant.

25. NOTICES.

Except in connection with an unlawful detainer action, in which case notice
shall be given in the manner required under the applicable unlawful detainer
statute, all notices required or permitted under this Lease must be in writing
and will only be deemed properly given and received (a) when actually given and
received, if delivered in person to a party; or (b) one business day after
deposit with a private courier or overnight delivery service, if such courier or
service obtains a written acknowledgment of receipt, or (c) four days after
deposit in the US Mail certified return receipt requested. Except in connection
with an unlawful detainer action, in which case such notice shall be given in
the manner required under the applicable unlawful detainer statute, all notices
must be transmitted by one of the methods described above to the party to
receive the notice at, in the case of notices to Landlord, Landlord’s Address,
and in the case of notices to Tenant, the Tenant’s Notice Address, or, in either
case, at such other address(es) as either party may notify the other of
according to this Section 25; provided that at no time may Tenant designate more
than four (4) addresses for notice. Time shall be of the essence for the giving
of all notices required or permitted under the provisions of this Lease.

26. MISCELLANEOUS.

 

26.1 Binding Effect.

Each of the provisions of this Lease will extend to bind or inure to the benefit
of, as the case may be, Landlord and Tenant, and their respective heirs,
successors and assigns, provided this clause will not permit any transfer by
Tenant contrary to the provisions of Section 15.

 

44



--------------------------------------------------------------------------------

26.2 Complete Agreement; Modification.

All of the representations and obligations of the parties are contained in this
Lease and no modification, waiver or amendment of this Lease or of any of its
conditions or provisions will be binding upon a party unless in writing signed
by such party.

 

26.3 Delivery for Examination.

Submission of the form of the Lease for examination will not bind Landlord in
any manner, and no obligations will arise under this Lease until it is signed by
both Landlord and Tenant and delivery is made to each.

 

26.4 No Air Rights.

This Lease does not grant any easements or rights for light, air or view. Any
diminution or blockage of light, air or view by any structure or condition now
or later erected will not affect this Lease or impose any liability on Landlord.

 

26.5 Enforcement Expenses.

Each party agrees to pay, upon demand, all of the other party’s costs, charges
and expenses, including the fees and out-of-pocket expenses of counsel, agents,
and others retained, incurred in successfully enforcing the other party’s
obligations under this Lease.

 

26.6 Waiver of Consequential Damages.

Neither Landlord nor Tenant shall be liable to the other (or any person or
entity claiming by, through or under the other) for, and each hereby releases
and waives any claims with respect to, any consequential damages arising under
or in connection with this Lease.

 

26.7 Building Name.

Landlord shall have the right to name (and rename) the Building as Landlord
desires, from time to time.

 

26.8 Project Modifications.

Landlord reserves the right to make reasonable alterations to all areas of the
Project that are not within the Premises or within any other areas as to which
Tenant has exclusive use rights, so long as the same do not adversely impact
Tenant’s ability to utilize the Premises or the Project.

 

26.9 No Waiver.

No waiver of any provision of this Lease will be implied by any failure of
either party to enforce any remedy upon the violation of such provision, even if
such violation is

 

45



--------------------------------------------------------------------------------

continued or repeated subsequently. No express waiver will affect any provision
other than the one specified in such waiver, and that only for the time and in
the manner specifically stated.

 

26.10 Recording; Confidentiality.

Intentionally Deleted.

 

26.11 Captions.

The captions of sections are for convenience only and will not be deemed to
limit, construe, affect or alter the meaning of such sections.

 

26.12 Invoices.

All bills or invoices to be given by Landlord to Tenant will be sent to Tenant’s
Invoice Address. Tenant may change Tenant’s Invoice Address by notice to
Landlord given according to Section 25 provided only one address at any time
shall be given as Tenant’s Invoice Address.

 

26.13 Severability.

If any provision of this Lease is declared void or unenforceable by a final
judicial or administrative order, this Lease will continue in full force and
effect, except that the void or unenforceable provision will be deemed deleted
and replaced with a provision as similar in terms to such void or unenforceable
provision as may be possible and be valid and enforceable.

 

26.14 Jury Trial.

EACH PARTY TO THIS LEASE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER WHETHER SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS LEASE MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IN THE EVENT THAT THE JURY TRIAL WAIVER CONTAINED HEREIN SHALL BE HELD
OR DEEMED TO BE UNENFORCEABLE, EACH PARTY HERETO HEREBY EXPRESSLY AGREES TO
SUBMIT TO JUDICIAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 638 THROUGH 645.1

 

46



--------------------------------------------------------------------------------

ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY
TRIAL WOULD OTHERWISE BE APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL
REFERENCE, THE PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL
USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE PARTIES
ARE UNABLE TO AGREE ON A SINGLE A REFEREE, A REFEREE SHALL BE APPOINTED BY THE
COURT UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640 TO HEAR ANY
DISPUTES HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN
THE APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH WOULD
NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER
AND THE AGREEMENTS CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE THAT THE
PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS,
WITH BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE
OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS
CONTAINED HEREIN. ANY PARTY TO THIS LEASE MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS
CONTAINED HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF
THE INVALIDITY OF SUCH JURY TRIAL WAIVER.

 

26.15 Authority to Bind.

The individuals signing this Lease on behalf of Landlord and Tenant represent
and warrant that they are empowered and duly authorized to bind Landlord or
Tenant, as the case may be, to this Lease according to its terms.

 

26.16 Only Landlord/Tenant Relationship.

Landlord and Tenant agree that neither any provision of this Lease nor any act
of the parties will be deemed to create any relationship between Landlord and
Tenant other than the relationship of landlord and tenant.

 

26.17 Covenants Independent.

The parties intend that this Lease be construed as if the covenants between
Landlord and Tenant are independent and not dependent and that the Rent will be
payable without offset, reduction or abatement for any cause except as otherwise
specifically provided in this Lease.

 

47



--------------------------------------------------------------------------------

26.18 Governing Law.

This Lease will be governed by and construed according to the laws of the State
of California.

 

26.19 Consent and Approval Standard.

Unless otherwise expressly provided in this Lease, in any instance in which the
consent or approval of Landlord or Tenant is required to be obtained by the
other party hereunder, such consent or approval shall not be unreasonably
withheld, conditioned or delayed.

27. OPTIONS TO EXTEND THE TERM.

 

27.1 Grant of Extension Options.

Provided that Tenant is not in Default at the time of its exercise of this
option or as of the commencement of the Extension Term, Tenant shall have the
option to extend the Term of the Lease (“Extension Option”) for (1) one
additional term of five (5) years (“Extension Term”). The Extension Option shall
entitle Tenant to extend the Term of this Lease as to all of the Premises.

 

27.2 Exercise of Extension Option.

Tenant shall notify Landlord in writing (the “Tenant’s Extension Notice”) of its
intention (subject to the terms and provisions hereof) to exercise the option
granted herein no earlier than the date that is two hundred seventy (270) days
and no later than the date that is one hundred fifty (150) days prior to the
termination of the then existing Term of this Lease or this Extension Option
shall automatically be canceled and of no further force and effect, time
expressly being of the essence.

 

27.3 Determination of Extension Annual Base Rental Rate.

Within thirty (30) days following the receipt of Tenant’s Extension Notice,
Landlord shall notify Tenant in writing of Landlord’s determination of the
“Extension Annual Base Rental Rate” which shall be one hundred percent (100%) of
the Market Rate as of the time of Tenant’s Extension Notice, determined as
provided in Section 29.1 below. If the parties are unable to agree upon a Market
Rate for the Extension Term within sixty (60) days following the date of
Landlord’s notice, Tenant shall elect (by written notice delivered to Landlord)
to (i) decline to exercise the Extension Option or (ii) elect to exercise the
Extension Option and submit the determination of Market Rate to arbitration as
provided in Section 29.2, the determination of which shall be binding upon both
Landlord and Tenant. The failure by Tenant to timely notify Landlord of its
election shall be deemed to constitute Tenant’s election pursuant to clause
(i) in the immediately preceding sentence, whereupon all rights and privileges
granted to Tenant to renew or extend this Lease shall automatically terminate.
If for any reason the Market Rate shall

 

48



--------------------------------------------------------------------------------

not have been determined prior to the commencement of the Extension Term, then,
until the Market Rate and, accordingly, the Extension Annual Base Rental Rate,
shall have been finally determined, the Annual Base Rental Rate per Rentable
Square Foot in the Premises shall be one hundred percent (100%) of the rate
specified in Landlord’s notice as the Market Rate. Upon final determination of
the Market Rate, an appropriate adjustment to the Annual Base Rental Rate per
rentable square foot in the Premises shall be made reflecting such final
determination, and Landlord and Tenant, as the case may be, shall promptly
refund or pay to the other any overpayment or deficiency, as the case may be, in
the payment of Base Rent from the commencement of the Extension Term to the date
of such final determination.

28. RIGHT OF FIRST OFFER.

 

28.1 Grant of Right of First Offer.

(a) Throughout the Term of this Lease, Tenant shall have one time right of first
offer to lease (the “ROFO”) the currently vacant approximately 12,000 Rentable
Square Feet in the Building which is identified on Exhibit A-2 (the “ROFO
Space”). Landlord shall notify Tenant of the availability of the ROFO Space
(“ROFO Offer Notice”) which such ROFO Offer Notice shall set forth Landlord’s
determination of the Market Rate, and a complete copy of any letters of intent,
proposals, leases or other writings indicating the terms and conditions of such
proposed lease, if applicable.

(b) The Annual Base Rental Rate with respect to the ROFO Space shall be one
hundred percent (100%) of the Market Rate. In determining the Market Rate
applicable to the ROFO Space, Additional Rent shall be calculated pursuant to
Section 4 of this Lease as follows: the Base Year shall be the calendar year in
which the term for the ROFO Space commences; and Tenant’s Share shall be
determined by the ratio of the ROFO Space to the total number of Rentable Square
Feet contained in the Building.

(c) Tenant shall have a period of ten (10) days after receipt of a ROFO Offer
Notice to notify Landlord in writing of either (A) its election to lease such
space at the Market Rate if Landlord and Tenant have agreed to the Market Rate
during the applicable time period or (B) its election to decline to lease such
space or (C) its election to lease such space while leaving the determination of
Market Rate to arbitration in accordance with Section 29.2, which shall be
binding upon the parties. If Tenant fails to timely notify Landlord regarding
(A), (B) or (C) in the preceding sentence within the applicable time period,
Tenant shall be deemed to have elected to decline to lease such space, and
Landlord may lease the subject space to any third party on any terms. Tenant’s
ROFO shall apply to the ROFO Space regardless of whether Tenant has previously
failed to exercise its ROFO or any other right with respect to all or any
portion of the ROFO Space.

(e) If Tenant elects to lease space pursuant to this Section 28, Tenant and
Landlord shall execute an amendment, reflecting the agreed upon terms, within
thirty (30) days after agreement is reached regarding such terms, if at all.

 

49



--------------------------------------------------------------------------------

29. DETERMINATION OF MARKET RATE.

 

29.1 Definition of Market Rate.

As used in this Lease, “Market Rate” shall mean the then prevailing fair market
effective rental rate (which rate could include the payment of a tenant
improvement allowance by Landlord, to the extent it is part of fair market
rental rate structure), based on tenancies (for a term comparable to the time
period in question) covering office space of comparable size and condition to
the space in question in comparable buildings in comparable locations in the
Pleasanton area including Hacienda Business Park and the Building, determined on
a “gross” lease basis (with “gross” meaning terms substantially similar to this
Lease) as of the date Tenant exercises the applicable option taking into account
the following: (1) the location, quality and age of the building; (2) location,
size and/or floor levels of the space in question, including view, lobby
exposure, etc.; (3) definition of “rentable” area; (4) extent of leasehold
improvements in the space in question or to be provided, and/or any allowance
for same; (5) abatements (including base rental, operating expenses and real
estate taxes, and parking charges); (6) inclusion and/or exclusion of parking
charges in rental; (7) lease takeovers and assumptions; (8) programming/space
planning/interior architecture and engineering allowances; (9) relocation
allowances; (10) refurbishment allowances; (11) distinction between “gross,”
“modified gross” and “net” leases; (12) base year or dollar amounts for
escalation purposes; (13) any other adjustments (including, for example, by way
of indices) to base rental; (14) credit standing of Tenant and any applicable
tenant; (15) term or length of lease; (16) the time the particular rental rate
under consideration was agreed upon and becomes or is to become effective; and
(17) any other concession or inducement and/or relevant terms or conditions that
a reasonable and knowledgeable real estate professional would include in making
such fair value rental rate determination. In each and every instance under this
Lease in which the Market Rate is to be determined, integral to such
determination shall be all relevant economic factors as enumerated above,
including, without limitation, lease takeovers, abatements, leasehold
improvements and other allowances, etc. The valuation shall be based on the
highest and best use of the Premises permitted under this Lease and not
necessarily the use being made by Tenant.

 

29.2 Determination by Arbitration.

If submitted to arbitration, Market Rate for the space in question for the
applicable term shall be determined in accordance with this Section 29.2. Within
fifteen (15) days following Tenant’s election to submit the determination of
Market Rate to arbitration, Tenant and Landlord shall simultaneously exchange in
writing signed by the respective parties, in person, their respective
determinations of Market Rate for the space in question for the applicable term
(in each respective case the “Landlord’s Market Rate” and the “Tenant’s Market
Rate”). In the event the Landlord’s Market Rate and the Tenant’s Market Rate
differ by less than five percent (5%) per rentable square foot per annum during
the applicable term (amortizing any upfront concessions, e.g., leasehold
improvements, rental abatements, etc., over the applicable term), then the
Market Rate

 

50



--------------------------------------------------------------------------------

for the space in question for the applicable term shall be the average of the
Landlord’s Market Rate and the Tenant’s Market Rate. If the Landlord’s Market
Rate and the Tenants Market Rate differ by five percent (5%) or more per
rentable square foot per annum during the applicable term, then the Market Rate
shall be determined by arbitration and Landlord and Tenant shall, within thirty
(30) days following the exchange of the parties respective Market Rate
determinations mutually agree upon a third party arbitrator satisfactory to both
parties to render a final determination of the Market Rate. If Landlord and
Tenant are unable to mutually agree upon an arbitrator within such period, the
parties shall then apply to the American Arbitration Association (“AAA”) or any
successor thereto for the designation of an arbitrator to render a final
determination of the Market Rate. In either event the arbitrator shall (a) be a
real estate broker licensed in the State of California, (b) have at least ten
(10) years experience in the field of office leasing (including at least five
(5) years experience in Northern California-preferably in Pleasanton but not
required), (c) not have individually represented either Landlord or Tenant
during the preceding five (5) year period, (d) have been involved in
transactions comprising at least 3,000,000 square feet in the aggregate and
involved in at least 10 transactions in excess of 50,000 Rentable Square Feet,
and (e) be generally experienced and competent in determining market rates for
office space similar to the space in question. The arbitrator shall conduct such
hearings and investigations as the arbitrator shall deem appropriate and shall,
within thirty (30) days after having been appointed, choose either Tenant’s
Market Rate or Landlord’s Market Rate, and that choice by the arbitrator shall
be binding upon Landlord and Tenant as the Market Rate for the space in question
for the applicable term. Each party shall pay its own counsel fees and expenses,
if any, in connection with any arbitration under this Section 29.2, and the
parties shall share equally all other expenses and fees of any such arbitration.
The arbitrator shall not have the power to add to, modify, or change any of the
provisions of this Lease.

30. TERMINATION OPTION.

Tenant may terminate this Lease in its entirety effective as of the last day of
the sixtieth (60 th) full calendar month following the Rent Commencement Date
(“Termination Date”) by delivering to Landlord written notice (“Termination
Notice”) thereof at least six (6) months before the Termination Date. As a
pre-condition to such termination, Tenant shall pay to Landlord, not later than
ninety (90) days after the delivery of the Termination Notice, a termination fee
equal to One Hundred Twenty Five Thousand and No/100 Dollars ($125,000.00) and
Tenant shall vacate such space in the condition required by this Lease on or
before the date the Termination Date.

31. SIGNAGE.

 

31.1 Interior Signage.

Landlord, at Landlord’s sole expense, shall provide Tenant with Building
standard directory signage in the lobby of the Building and suite identification
signage. Additionally, Landlord shall provide Tenant with one (1) band on the
Building monument sign.

 

51



--------------------------------------------------------------------------------

31.2 Façade Signage.

(a) Tenant shall have the nonexclusive right to the parapet signage on the
northeast side of the Building at the top of the Building. If under Section 15
an assignee or sublessee is entitled to any of Tenant’s signage rights, the
right of such assignee and sublessee to utilize such signage shall be subject to
the requirements of Section 31.3.

 

31.3 Signage Approval.

(a) Any signage of Tenant shall be subject to (i) Landlord’s approval,
(ii) existing sign guidelines under regulations of applicable governmental
authorities, (iii) HBPOA approval, and (iv) City of Pleasanton permitting
requirements.

 

31.4 Maintenance and Repair.

Tenant shall pay the cost of removing (and repairs required as a result thereof)
all signage (and the cost of installation of fits parapet signage) and any
repairs and maintenance required in connection therewith. Tenant, at Tenant’s
cost, shall clean and maintain the parapet signage as is customary.

32. ROOFTOP COMMUNICATIONS EQUIPMENT.

 

32.1 Right to Install Antennas.

In addition to the other rights granted by this Lease, Tenant shall have the
right but not the obligation, during the Term to install, maintain and operate
not more than two (2) satellite dishes and/or whip antennae or similar rooftop
antenna (the “Antennas”) on the Building’s roof (the “Roof”) in a location
reasonably designated by Landlord (the “Antenna Site”). Tenant may also use the
Building’s risers, conduits and towers for purposes of installing cabling from
the Antennas to the Premises in the interior of the Building. Tenant shall pay
no additional charge for such rights during the Term.

 

32.2 Right of Use/Ownership of Antennas.

Landlord shall have the right to use the remainder of the Roof and for
permitting other tenants in the Building to lease space on the Roof and in any
event only if (a) Tenant continues to have reasonable access to the Antenna Site
and the Antennas, and (b) any other equipment installed on the Roof pursuant to
leases or other agreements entered into after the date of this Lease will not
interfere with the Antennas’ ability to receive.

 

32.3 Installation, Maintenance, Operation and Removal of Antennas.

Tenant shall install and maintain the Antennas and related cabling at its sole
expense. Prior to installation, Landlord shall have the right to approve the
type, size, height, weight, location, and method of Antenna attachment of any
Antennas, which approval

 

52



--------------------------------------------------------------------------------

shall not be unreasonably withheld, conditioned, or delayed. Without limiting
the foregoing, Landlord shall have the right to require Tenant to install
decorative screening and fencing in order to shield the Antennas from view, so
long as such screening and fencing does not adversely affect the performance of
the Antennas. Prior to installation, Tenant shall submit to Landlord and obtain
Landlord’s approval of plans and specifications for the installation and such
other information reasonably required by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed). Tenant shall have access to the
Antenna Site at all times, subject to any reasonable restrictions of Landlord.
The installation of the Antennas shall be completed in a workmanlike manner and
in accordance with all applicable Laws. Tenant shall install the Antennas using
non-penetrating roof mounts. Tenant shall comply with all floor load
limitations. At the termination of this Lease (whether upon the Expiration Date
or otherwise) Tenant shall, at Tenant’s sole cost and expense, remove the
Antennas and restore the Antenna Site to the condition it was prior to
installation of the Antennas, reasonable wear and tear and damage due to fire or
other casualty excepted.

 

32.4 Compliance with Laws.

Tenant shall comply in all material respects with all applicable Laws governing
the installation and operation of the Antennas. Tenant shall be responsible for
obtaining, if required, any building permits and any licenses or permits
required by Federal Communication Commission, the Federal Aviation
Administration or any other governmental agency having jurisdiction over the
Building. If required by any such governmental agencies, Tenant shall paint the
dish portion of the Antennas. Landlord agrees to reasonably assist and
cooperate, at no cost to Landlord, with Tenant to obtain any appropriate
licenses or permits.

 

32.5 Termination.

All rights granted to Tenant pursuant to this Section 32 shall automatically
terminate upon the expiration of this Lease or earlier termination thereof.

 

32.6 Prior Rights.

Tenant’s rights hereunder are subject to all rights of tenants at the Project as
of the Date of this Lease to install and maintain similar equipment at the
Project. The Landlord, at its sole option, may require the Tenant at any time
prior to the expiration of this Lease, to terminate the operation of the
Antennas if it is (i) causing physical damage to the structural integrity of the
Building, (ii) causing a safety hazard, (iii) interfering with any other service
provided by the Building or Project, or (iv) interfering with any other tenant’s
business (existing on the date of this Lease). If the Tenant promptly corrects
the item(s) in i-iv caused by the Antennas to the Landlord’s reasonable
satisfaction, the Tenant may restore its operation. If, the Tenant is unable or
unwilling to correct that item(s) in i-iv caused by the Antennas to the
Landlord’s reasonable satisfaction, Landlord, in its sole discretion, may
require Tenant to remove the Antennas at Tenant’s own cost and expense.

 

53



--------------------------------------------------------------------------------

33. ARBITRATION.

Other than the determination of the Market Rate pursuant to Section 29.2 (which
shall be resolved in accordance with such Section), the submittal of all matters
to arbitration in accordance with the provisions of this Section is the sole and
exclusive method, means and procedure to resolve any and all claims, disputes or
disagreements arising under this Lease, including, but not limited to Landlord’s
failure to approve an assignment, sublease or other transfer of Tenant’s
interest under this Lease, or any other defaults by Landlord or Tenant except
for (i) unlawful detainer proceedings brought by Landlord to gain possession of
the Premises or terminate Tenant’s right of possession to the Premises
(including any defenses, but not counterclaims, of Tenant thereto), and
(ii) claims for specific performance of any obligations under this Lease, which
disputes shall be resolved by suit filed in the Superior Court of Alameda
County, California, the decision of which court shall be subject to appeal
pursuant to applicable law. The parties hereby irrevocably waive any and all
rights to the contrary and shall at all times conduct themselves in strict,
full, complete and timely accordance with the provisions of this Section and all
attempts to circumvent the provisions of this Section shall be absolutely null
and void and of no force or effect whatsoever.

Any dispute to be arbitrated pursuant to the provisions of this Section shall be
determined by binding arbitration before a retired judge of the Superior Court
of the State of California (the “Arbitrator”) under the auspices of Judicial
Arbitration & Mediation Services, Inc. (“JAMS”). Such arbitration shall be
deemed initiated by either party sending written notice (the “Arbitration
Notice”) of a demand to arbitrate to the other party and to JAMS. The
Arbitration Notice shall contain a description of the subject matter of the
arbitration, the dispute with respect thereto, the amount involved, if any, and
the remedy or determination sought. The parties may agree on a retired judge
from the JAMS panel. If they are unable to agree within fourteen (14) days after
initiating the Arbitration, either party may direct JAMS to immediately provide
a list of three available judges and each party may strike one (the strike list
must be returned to JAMS within fourteen (14) days after receipt thereof,
failing which either party may direct JAMS to immediately select the Arbitrator
from the remaining judge (or if there are two, from the remaining two judges)).
The remaining judge (or if there are two, the one selected by JAMS) will serve
as the Arbitrator. In the event that JAMS shall no longer exist or if JAMS fails
or refuses to accept submission of such dispute, then the dispute shall be
resolved by binding arbitration before AAA under the AAA’s commercial
arbitration rules then in effect.

The Arbitrator shall schedule a pre-hearing conference to resolve procedural
matters, arrange for the exchange of information, obtain stipulations, narrow
the issues and provide a schedule for the Arbitration. The parties will submit
proposed discovery schedules to the Arbitrator at the pre-hearing conference.
The scope and duration of discovery will be within the sole discretion of the
Arbitrator. The Arbitrator shall have the discretion to order a pre-hearing
exchange of information by the parties, including, without limitation,
production of requested documents, exchange of summaries of

 

54



--------------------------------------------------------------------------------

testimony of proposed witnesses, and examination by deposition of parties and
third-party witnesses. This discretion shall be exercised in favor of discovery
reasonable under the circumstances.

The arbitration shall be conducted in Alameda County, California. Any party may
be represented by counsel or other authorized representative. In rendering a
decision(s), the Arbitrator shall determine the rights and obligations of the
parties according to the substantive and procedural laws of the State of
California and the provisions of this Lease. The Arbitrator’s decision shall be
based on the evidence introduced at the hearing, including all logical and
reasonable inferences therefrom. The Arbitrator may make any determination,
and/or grant any remedy or relief (an “Arbitration Award”) that is just and
equitable and not inconsistent with the provisions of this Lease, including
without limitation, Sections 20, 21 and 26.6. The decision must be based on, and
accompanied by, a written statement of decision explaining the factual and legal
basis for the decision as to each of the principal controverted issues. The
decision shall be conclusive and binding, and it may thereafter be confirmed as
a judgment by the Superior Court of the State of California, subject only to
challenge on the grounds set forth in the California Code of Civil Procedure
Section 1286.2. The validity and enforceability of the Arbitrator’s decision is
to be determined exclusively by the California courts pursuant to the provisions
of this Lease. The Arbitrator may award costs, including without limitation
attorneys’ fees, and expert and witness costs, to the prevailing party, if any,
as determined by the Arbitrator in his discretion. The Arbitrator’s fees and
costs shall be paid by the non-prevailing party as determined by the Arbitrator
in his discretion. A party shall be determined by the Arbitrator to be the
prevailing party if its proposal for the resolution of dispute (including
attorney fee liability to the date of such proposal) is the closer to that
adopted by the Arbitrator.

During the pendency of any arbitration or other proceedings, Tenant shall
continue to pay all Rent and Landlord and Tenant shall perform their respective
obligations under this Lease.

Prior to the constitution of the arbitration tribunal, and thereafter as
necessary in an emergency or to enforce the arbitrator’s rulings or in the
absence of the jurisdiction of the arbitrators to rule on interim measures, any
party may apply to a court of applicable jurisdiction for interim measures or
emergency relief, and the parties agree that seeking and obtaining such measures
shall not waive the right to arbitration.

[SIGNATURE PAGE ATTACHED]

 

55



--------------------------------------------------------------------------------

Having read and intending to be bound by the terms and provisions of this Lease,
Landlord and Tenant have signed it as of the Date.

 

TENANT:  

ADEPT TECHNOLOGY, INC.,

a Delaware corporation

  By:  

 

  Name:  

 

  Its:  

 

  By:  

 

  Name:  

 

  Its:  

 

 

LANDLORD:  

W GROUP HOLDING III LLC,

a California limited liability company

  By:  

 

  Name:  

 

  Its:  

 

 

RASAP FRANKLIN, LLC,

a California limited liability company

  By:  

 

  Name:  

 

  Its:  

 

The authorized officers of Tenant must sign on behalf of the corporation and
indicate the capacity in which they are signing. The Lease must be executed by
the president or a vice-president and the secretary or an assistant secretary,
unless the bylaws or a resolution of the board of directors shall otherwise
provide, in which event, the bylaws or a certified copy of the resolution, as
the case may be, must be attached to this Lease.

 

56



--------------------------------------------------------------------------------

SCHEDULE 1

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREINBELOW IS SITUATED IN THE CITY OF PLEASANTON, COUNTY
OF ALAMEDA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL ONE:

Parcel 2 of Parcel Map No. 6109, filed February 28, 1992, in Book 200 of Parcel
Maps, at Page 63, Alameda County Records.

Assessor’s Parcel No. 941-2762-024

PARCEL TWO:

An easement, appurtenant to Parcel One, hereinabove described, for ingress and
egress and for the construction, maintenance and operation of storm drain
facilities, and appurtenance thereto, on, under, along and across the following
described parcel of land:

A strip of land, 15.00 feet in width, the southwesterly lines of which are
described as follows:

Beginning at the southeastern corner of said Parcel One, above; running thence
along the northeasterly line of said Parcel One, north 26° 47’ 09” west, 252.00
feet; thence south 63° 12’ 15” west, 39.00 feet; thence north 26° 47’ 09” west,
306.00 feet.

PARCEL THREE:

A non-exclusive easement for common use of parking, storm drainage, utilities,
ingress and egress, appurtenant to Parcel one, hereinabove described, as said
facilities are situated upon Parcel 4 of said Parcel Map 6109.

APN: 941-2762-024

 

57



--------------------------------------------------------------------------------

EXHIBIT A -1

INITIAL PREMISES

[Attached]

 

58



--------------------------------------------------------------------------------

EXHIBIT A -2

INITIAL PREMISES

ROFO SPACE

[Attached]

 

59



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This work letter (“Work Letter”) shall set forth the terms and conditions
relating to the construction of the tenant improvements in the Premises (“Tenant
Improvements”) by Landlord in the Premises, at no cost to Tenant, except as
otherwise set forth in Sections 3.2. 3.5 and 4.1 below.

SECTION 1: CONSTRUCTION OF WORK BY LANDLORD

1.1 Landlord and Tenant hereby acknowledge and agree that the Work Letter has
been prepared jointly by both parties and that the Work Letter sets forth the
details of all improvements to be constructed by Landlord in the Premises prior
to the Rent Commencement Date.

1.2 Landlord shall select such qualified, reputable and licensed general
contractors and/or subcontractors as Landlord determines are appropriate in
Landlord’s sole and absolute discretion for the construction of the Tenant
Improvements. Tenant shall reasonably cooperate with Landlord in the
construction and supervision of the Tenant Improvements and shall not materially
interfere with the same.

1.3 All Tenant Improvements shall be deemed Landlord’s property under the terms
of the Lease and shall revert to Landlord upon termination of the Lease for any
reason, it being understood and agreed that Tenant shall have no ownership
interest whatsoever in the Tenant Improvements.

SECTION 2: WORKING DRAWINGS

2.1 Landlord and Tenant hereby acknowledge the following that each intends that
this Work Letter be comprised of a budget, construction plans and
specifications, drawings and details for build-out of the Premises in one
(1) phase (collectively, the “Working Drawings”), which are attached hereto as
Schedule 1 and are hereby approved by Landlord and Tenant. The Working Drawings
shall not be changed without each party’s approval. Tenant agrees to respond to
any written request from Landlord for Tenant’s approval of materials prepared to
be incorporated into the Working Drawings within five (5) business days from the
date of any such request. Time shall be of the essence as to each of the timing
provisions in this Work Letter.

SECTION 3: COMPLETION OF WORK

3.1 Landlord shall not be responsible to Tenant for any loss of or damage to any
Tenant’s property installed or left in the Premises or such other space within
the Project during the completion of the Tenant Improvements or at any time
thereafter during the entire Lease Term, except due to the gross negligence or
willful misconduct of Landlord, or its employees or agents.

3.2 Any additional out-of-pocket third party costs and expenses reasonably
incurred by Landlord as a result of any material breach by Tenant of the
provisions of this Work Letter

 

60



--------------------------------------------------------------------------------

and/or any modifications requested by Tenant to the Working Drawings (and not
otherwise required by law), including, without limitation, increased fees which
Landlord may be required to pay for architectural, engineering and other similar
services, any additional construction costs, including costs of change orders,
and any and all other out-of-pocket third party costs reasonably incurred or
suffered by Landlord by reason thereof, including any delays in Landlord’s
construction of the Premises caused by Tenant’s failure to comply with the
provisions of this Work Letter, shall be at the sole cost and expense of Tenant.

3.3 Tenant shall, at Tenant’s sole cost and expense, obtain all permits,
licenses and other approvals required for Tenant’s particular use of the
Premises (other than relating to the construction of the Tenant Improvements).

3.4 As used in the Lease or herein, the term “Substantial Completion,”
“Substantially Completed,” and any derivations thereof mean the Tenant
Improvements in the Premises is substantially completed (as reasonably
determined by Landlord’s contractor) in substantial accordance with the Working
Drawings.

3.5 As used herein, a “Tenant Delay Day” means each day of delay in the
performance of the Tenant Improvements that occurs (a) because Tenant fails to
timely furnish any information required hereunder or deliver or approve any
required documents in each case, as required by this Work Letter, (b) because of
any change requested by Tenant to the Working Drawings (other than required by
law); (c) because Tenant or its appointed agent or representative fails to
attend any meeting scheduled in advance at mutually acceptable times with
Landlord, the architect, any design professional, or any contractor, or their
respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with completion of the Tenant
Improvements or (d) Tenant fails to deposit any Overage (as hereinafter defined)
with Landlord as and when required hereunder.

3.6 Tenant shall have the right to conduct a walkthrough of the Premises with
Landlord within fifteen (15) business days following the Rent Commencement Date
to establish a punch list of items (“Punch List Items”) to be completed by
Landlord within thirty (30) days thereafter, provided, however, that if Landlord
is unable, despite using its commercially reasonable efforts to complete such
Punch List Items within such thirty (30) day, then Landlord shall be afforded
such additional time as is reasonably necessary to allow Landlord to complete
such Punch List Items, provided that Landlord is diligently prosecuting the
same. The Punch List Items shall be limited to those components of the Tenant
Improvements set forth in the Working Drawings which were not completed as of
the Rent Commencement Date.

3.7 Landlord shall construct the Tenant Improvements in accordance with all
applicable Laws, in effect only, as of Substantial Completion of the Tenant
Improvements.

SECTION 4: COST OF TENANT IMPROVEMENTS

4.1 Landlord anticipates that the costs to complete the Tenant Improvements will
be Four Hundred Fifty One Thousand One Hundred Nine and No/100 Dollars
($451,109.00) which does not include the cost of permits (“Work Cost”) in total
based on the Working Drawings. Landlord’s obligations with respect to the Tenant
Improvements (other than for permits, which

 

61



--------------------------------------------------------------------------------

shall remain Landlord’s obligation) shall not exceed the Work Cost. Tenant shall
be responsible for the cost of the Tenant Improvements to the extent they exceed
the Work Cost (“Overage”), including, the cost of the change order attached
hereto to Schedule 1.

SECTION 5: ADDITIONAL IMPROVEMENTS

Landlord shall, prior to the Rent Commencement Date, cause: (i) the exterior of
the Building to be professionally powered washed and cleaned and (ii) all of the
exterior windows of the Building (and windows in the Premises) to be
professionally cleaned.

SECTION 6: DOCK ACCESS

The current parking design limits access to Tenant’s shipping and delivery area.
As part of the Tenant Improvements, Landlord shall provide a clear path of
travel to Tenant’s shipping and delivery area. Any parking spaces used to
resolve such issue shall reduce the number of parking spaces available to
Tenant.

 

62



--------------------------------------------------------------------------------

Schedule 1

Working Drawings (together with Budget)

[Attached]

 

63



--------------------------------------------------------------------------------

EXHIBIT C

OCCUPANCY ESTOPPEL CERTIFICATE

THIS OCCUPANCY ESTOPPEL CERTIFICATE (“Certificate”) is given by ADEPT
TECHNOLOGY, INC., a Delaware corporation (“Tenant”) to W GROUP HOLDING III LLC,
a California limited liability company and RASAP FRANKLIN, LLC, a California
limited liability company (“Landlord”), with respect to that certain Lease
Agreement dated September             , 2008 (“Lease”), under which Tenant has
leased from Landlord certain premises (“Premises”) in the building located at
5627 Gibraltar Drive, Pleasanton, California 94588 (“Building”).

In consideration of the mutual covenants and agreements stated in the Lease, and
intending that this Certificate may be relied upon by Landlord and any
prospective purchaser or present or prospective mortgagee, deed of trust
beneficiary or ground lessor of all or a portion of the Building, Tenant
certifies as follows:

1. Except for those terms expressly defined in this Certificate, all initially
capitalized terms will have the meanings stated for such terms in the Lease.

2. Landlord fast delivered possession of the Premises to Tenant with the Tenant
Improvements Substantially Completed on                     ,             .

3. The Rent Commencement Date occurred on                     ,             ,
and the Expiration Date will occur on                     ,             .

Executed this              day of                     ,             .

 

TENANT:

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

The authorized officers of Tenant must sign on behalf of the corporation and
indicate the capacity in which they are signing. This document must be executed
by the president or vice-president and the secretary or assistant secretary,
unless the bylaws or a resolution of the board of directors shall otherwise
provide, in which event, the bylaws or a certified copy of the resolution, as
the case may be, must be attached to this document.

 

64



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

1. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall, which may in Landlord’s reasonable
judgment appear unsightly from outside the Premises or from outside the
Building.

2. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant for any purposes other than for ingress to and
egress from the Premises. The halls, passages, exits, entrances, elevators,
stairways, balconies and roof are not for the use of the general public and the
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord, reasonably
exercised, shall be prejudicial to the safety, character, reputation and
interests of the Building. Neither Tenant nor any employees or invitees of any
tenant shall go upon the roof of the Building.

3. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purposes other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein, and to the extent
caused by Tenant or its employees or invitees, the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
Tenant unless covered or required to be covered by Landlord’s property insurance
required to be maintained under this Lease; however, if any such breakage,
stoppage or damage is so covered or required to be covered, Tenant shall
nevertheless be responsible up to the deductible amount (not to exceed $5,000).

4. Tenant shall not cause any unnecessary janitorial labor or services to the
Common Areas by reason of Tenants carelessness or indifference in the
preservation of good order and cleanliness.

5. Unless otherwise permitted in the lease, no cooking shall be done or
permitted by Tenant on the Premises. The Premises shall not be used for lodging.
Landlord and Tenant acknowledge that Tenant shall be permitted to use the
outdoor barbeque area for cooking and grilling. In addition, Tenant may from
time to time in connection with events in the outdoor barbeque area use a
portion of the parking lot near the east side of the building for barbequing and
cooking.

6. Tenant shall not bring upon, use or keep in the Premises or the Building any
kerosene, gasoline or flammable or combustible fluid or material, except as may
be necessary in connection with any back-up power supply installed by Tenant
pursuant to the lease or other equipment in the Premises or on the Project and
any cleaning supplies. Tenant shall not use any method of heating the Premises
other than that supplied by Landlord.

7. Tenant shall not allow any of its owners, employees, agents, visitors,
clients or invitees to smoke in the Premises or the Building. Tenant shall be
entitled to designate a smoking area for its employees outside the Building
subject to Landlord’s approval of the location thereof.

 

65



--------------------------------------------------------------------------------

8. Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without the consent of Landlord. The location of telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to the approval of Landlord. Landlord’s approval of plans and specifications
that reflect the necessity for boring or cutting and/or the locations of
telephones, call boxes and other office equipment affixed to the Premises shall
be deemed consent or approval, as applicable, of the same and the location
thereof.

9. Upon the termination of the tenancy, Tenant shall deliver to the Landlord all
keys and passes for offices, rooms, parking lot and toilet rooms which shall
have been furnished by Landlord. In the event of the loss of any keys so
furnished, Tenant shall pay the Landlord for a like number of replacement keys
if Landlord is required to replace the same. Tenant shall not make or cause to
be made any such keys and shall order all such keys solely from Landlord and
shall pay Landlord for Landlord’s actual out-of-pocket cost of providing any
additional such keys over and above the two sets of keys furnished by Landlord.

10. Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

11. Tenant shall use reasonable efforts to cause all doors to the Premises to be
closed and securely locked before leaving the Building at the end of the day.

12. Landlord and Tenant shall cooperate with each other to ensure effective
operation of the Premises and the Building’s heating and air conditioning, and
shall refrain from attempting to adjust any controls; however, Tenant shall be
entitled to make minor adjustments in the thermostats for the Premises so as to
maintain comfortable temperature conditions in the Premises and to adjust
controls in emergency situations. Landlord shall promptly respond to calls from
Tenant requesting adjustment of any controls. Tenant shall keep corridor doors
between the Premises and Common Areas closed.

13. Tenant shall be primarily responsible for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed and secured.

14. Peddlers, solicitors and beggars shall be reported to the office of the
Building or as Landlord otherwise requests in writing.

15. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Building in any manner which violates any code of ethics
adopted by any recognized association or organization of which Tenant is a
member pertaining to such business, profession or activities.

16. Tenant may not allow pets to be brought into the Building or any part
thereof except for seeing eye dogs.

 

66



--------------------------------------------------------------------------------

17. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Building. However, Landlord agrees that such security measures shall be
reasonable in light of the circumstances for a building such as the Building.
Landlord shall not employ any such security measures for purposes of harassment
or disruption of Tenant’s business, its employees or Tenant’s invitees.

Accordingly:

(a) Landlord may at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their
reasonable discretion, require that persons entering or leaving the Building
identify themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.

(b) Landlord may at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their
reasonable discretion, employ other reasonable security measures, such as, but
not limited to, the search parcels, packages, etc., entering and leaving the
Building, the evacuation of the Building, and the denial of access of any person
to the Building.

(c) Tenant hereby assents to the exercise of the above discretion by Landlord
and its agents, so long as such discretion is exercised under reasonable belief
of cause regardless of whether or not such action shall in fact be warranted,
and so long as any such action is applied uniformly or is aimed at specific
persons whose conduct is deemed suspicious.

(d) To the extent such security measures are reasonable for a building such as
the Building in light of the circumstances necessitating such security measures,
the exercise of such security measures and the resulting interruption of service
and cessation or loss of Tenant’s business, if any, shall never be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, or any
part thereof, or render Landlord liable to Tenant for damages or relieve Tenant
from Tenant’s obligations under this Lease.

(e) Tenant agrees that it and its employees will reasonably cooperate with
Building employees in the implementation of any and all security procedures to
the extent such security measures are reasonable for a building such as the
Building in light of the circumstances.

(f) Such security measures shall be the sole responsibility of Landlord and
Tenant shall have no liability for action taken by Landlord in connection
therewith.

To the extent reasonably possible, Landlord shall minimize the disruption to,
and shall not employ any such security measures for purposes of harassment or
disruption of, Tenant’s business, its employees or Tenant’s invitees.

 

67



--------------------------------------------------------------------------------

21. Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

22. Tenant shall not make or permit any loud or improper noises in the Premises
or the Building or otherwise unreasonably interfere in any way with other
tenants in the Building. Landlord acknowledges, however, that the foregoing
shall not diminish Tenant’s rights to hold outdoor events on the Project as
permitted under the Lease.

23. Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building except in approved trash receptacles.

24. Landlord shall have the right to reasonably determine and prescribe the
weight and proper position of any unusually heavy equipment, including
computers, safes, large files, etc., that are to be placed in the Building, and
only those which in the reasonable judgment of the Landlord will not do damage
to the floors, structure and/or elevators may be moved into the Building. Any
damage caused by installing, moving or removing such aforementioned articles in
the Building shall be paid for by Tenant.

25. The requirements of Tenant will be attended to only upon application at the
office of the Building. Except as otherwise provided in the Lease, employees of
Landlord and service contractors shall not perform any work for tenants outside
of their regular duties, unless under special instructions form the office of
the Building.

26. Landlord reserves the right to modify, amend or rescind any of these Rules
and Regulations of the Building, and to make such other and further rules and
regulations as in its judgment shall from time to time be needed for the safety,
protection, care and cleanliness of the Building, the Leased Premises, the
preservation of good order therein and the protection and comfort of the tenants
in the Building and their agents, employees and invitees, which rules and
regulations when modified, amended or made and written notice thereof is given
to Tenant, shall be binding upon Tenant in like manner as if originally herein
prescribed, subject to the limitations set forth in the Lease. As provided in
the Lease, to the extent any inconsistency exists or arises between these Rules
and Regulations and the provisions of the Lease, the provisions of the Lease
shall control.

 

68



--------------------------------------------------------------------------------

EXHIBIT E

PARKING

1. PARKING SPACES. Landlord shall provide to Tenant for its non-exclusive use
during the Term four (4) parking spaces per 1,000 Rentable Square Feet in the
Premises from time to time in the parking facilities on the Land (the “Parking
Facilities”) (less the number of parking spaces, if any, used pursuant to
Section 6 of the Work Letter).

2.

3. NO PARKING CHARGES: During the Term, all parking spaces shall be provided to
Tenant at no additional charge.

4. USE: Tenant’s parking spaces will be for the use of employees only
(“Patron”), except that Tenant may permit a portion of its spaces in the Parking
Facilities to be designated as assigned visitor spaces for use by Tenant’s
invitees. Patrons will be granted access to the parking facilities only upon the
signing of a parking license with Landlord if desired by Landlord and requested
in a written notice to Tenant. Tenant agrees to abide by Landlord’s reasonable
parking rules and regulations adopted from time to time which shall be applied
uniformly and without discrimination.

5. DISCLAIMER: The Parking Facilities only provide a license to park at Tenant’s
sole risk. No bailment is created. Landlord does not provide safekeeping, nor
shall it be deemed an insurer for vehicles or their contents. Landlord will not
be responsible for fire, theft, damage or loss.

6. DAMAGE TO OR CONDEMNATION OF PARKING FACILITIES: If Landlord fails or is
unable to provide any parking space to Tenant in the Parking Facilities because
of damage or condemnation, such failure or inability shall never be deemed to be
a default by Landlord as to permit Tenant to terminate the Lease, either in
whole or in part.

7. VIOLATION OF RULES: Landlord may refuse to permit any person who violates the
rules for the Parking Facilities to park in the Parking Facilities and any
violation of the rules shall subject the car to removal at the car owner’s
expense. No such refusal or removal shall create any liability on Landlord or be
deemed to interfere with Tenant’s right to quiet possession of the Premises.

 

69



--------------------------------------------------------------------------------

EXHIBIT F

EXPENSE EXCLUSIONS

Expenses will not include:

(1) payments of principal, finance charges or interest on debt or amortization
on any mortgage, deed of trust or other debt and rental payments (or increases
in same) under any ground or underlying lease or leases;

(2) advertising and promotional expenses directly relating to leasing;

(3) costs for which Landlord is entitled to be reimbursed by insurance proceeds
or from tenants of the Building (other than such tenants’ regular contributions
to Expenses);

(4) any depreciation or capital expenditures (except as expressly provided in
the definition of Expenses);

(5) legal fees incurred for negotiating leases or collecting rents;

(6) costs directly and solely related to the maintenance and operation of the
entity that constitutes the Landlord, such as accounting fees incurred solely
for the purpose of reporting Landlord’s financial condition;

(7) costs of repairs, replacements or other work occasioned by fire, windstorm
or other casualty if insured, or the exercise by governmental authorities of the
right of eminent domain;

(8) leasing commissions, attorney’s fees, costs, disbursements and other
expenses incurred by Landlord or its agents in connection with negotiations for
leases with tenants, other occupants or prospective tenants or other occupants
of the Building, and similar costs incurred in connection with disputes with
and/or enforcement of any leases with tenants, other occupants, or prospective
tenants or other occupants of the Building;

(9) “Tenant or tenant allowances,” “Tenant or tenant concessions,” and other
costs and expenses (including permit, license and inspection fees) incurred in
connection with completing, fixturing furnishing, renovating or otherwise
improving, decorating or redecorating space for tenants or other occupants of
the Building, or vacant, leasable space in the Building, including space
planning/interior architecture fees and/or engineering for same;

(10) services, items and benefits for which Tenant or any other tenant or
occupant of the Building specifically reimburses Landlord or for which Tenant or
any other tenant or occupant of the Building pays third persons;

(11) costs or expenses (including fines, penalties and legal fees) incurred due
to the violation by Landlord, its agents, any tenant (other than Tenant) or
other occupant of the

 

70



--------------------------------------------------------------------------------

Building, of any terms and conditions of this Lease or of the leases of other
tenants in the Building, and/or of any valid, applicable Laws that would not
have been incurred but for such violation by Landlord, its agents, or tenants,
it being intended that each party shall be responsible for the costs resulting
from its violation of such leases and Laws;

(12) penalties for any late payment, including, without limitation, taxes,
equipment leases, etc.;

(13) costs directly resulting from the active negligence or willful misconduct
of Landlord or its agents;

(14) compensation paid to clerks, attendants or other persons in commercial
concessions (such as a snack bar, restaurant or newsstand) in which such
person’s services are not available to Tenant;

(15) contributions to operating expense reserves;

(16) premiums and other charges with respect to rental loss insurance for any
period in excess of 12 months;

(17) Landlord’s contributions to charitable organizations;

(18) costs incurred in removing the property of former tenants and or occupants
of the Building (excluding normal trash removal);

(19) costs or fees relating to the defense of Landlord’s title to or interest in
the Building, Land or any part thereof;

(20) costs of correcting design or construction defects, including any
allowances for same, in the construction of the Building (including latent
defects) or any associated parking facilities, or other improvements;

(21) payments in respect of overhead and/or profit of any subsidiary or
Affiliate of Landlord, or to any other party, as a result of a non-competitive
selection process for services (other than the management fee, as provided
hereinabove) on or to the Building, or for goods, supplies or other materials,
to the extent that the costs of such services, goods, supplies and/or materials
materially exceed the costs that would have been paid had such services, goods,
supplies or materials been provided (in the same manner, at the same time and
upon the same terms and conditions) by parties who are not Affiliates, of
similar skill, competence and experience, on a competitive basis;

(22) any franchise or income taxes of Landlord;

(23) rentals and other related expenses, if any, incurred in leasing
air-conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature, except equipment which is used in providing janitorial
services or occasional conventional repairs or maintenance and which is not
affixed to the Building;

 

71



--------------------------------------------------------------------------------

(24) costs incurred in installing, operating, maintaining and owning any
specialty items or services not normally installed operated and maintained in
Buildings comparable to the Building and not necessary for Landlord’s operation,
repair and maintenance of, and the providing of required services for, the
Building, including, but not limited to, any observatory, beacon(s),
broadcasting facilities, luncheon club, athletic or recreational club, child
care center, concierge, kiosks, promotions, displays, etc;

(25) costs or expenses for sculpture, paintings or other works of art, including
costs incurred with respect to the purchase, ownership, leasing, showing,
promotion, securing, repair and/or maintenance of same, other than normal
building decorations customary in buildings comparable to the Building;

(26) consulting costs and expenses incurred by Landlord except to the extent
same are reasonable and relate exclusively to the management or operation of the
Land and/or Building;

(27) costs or expenses for maintenance and repair of the structural portions of
the Building, including the roof structure, floor slabs, foundation, structural
walls, the electrical transformer and electrical system up to and including the
distribution panels, and costs and expenses of replacing (as opposed to
repairing or maintaining) all underground utilities, including sewer and water
mains;

(28) costs for electrical service provided to the Project (as Tenant is to pay
for electrical for the Project to the extent provided in Section 7.3 of the
Lease);

(29) costs for janitorial service provided to the Premises at Tenant’s direct
cost;

(30) costs for janitorial service provided to the premises of other tenants in
the Building;

(31) costs to correct any non-compliance existing as of the date hereof of any
Laws at the Project or any portion thereof; and

(32) costs to comply with any requirement under the ADA if such compliance
requirement is triggered as a result of improvements to be performed by Landlord
for a particular tenant in the Project.

 

72



--------------------------------------------------------------------------------

EXHIBIT G

Form of Subordination, Non-Disturbance and Attornment Agreement

RECORDING REQUESTED BY AND

AFTER RECORDING, RETURN TO:

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”), is
made as of this              day of                     , 200     among
                                                             , its successors,
assigns and affiliates (“Lender”),                                         , a
                                         (“Landlord”),                      and
                                        , a
                                         (“Tenant”).

Background

Lender has made a loan to Landlord in the original principal amount
$                     (“Loan”), which is or will be secured by a mortgage, deed
of trust or similar security instrument (either, “Security Instrument”) on
Landlord’s property described more particularly on Exhibit A attached hereto
(“Property”).

Tenant is the present lessee under that certain lease agreement between Landlord
and Tenant dated                     , as thereafter modified and supplemented
(“Lease”), demising a portion of the Property described more particularly in the
Lease (“Leased Space”).

A requirement of the Loan is that Tenant’s Lease be subordinated to the Security
Instrument. Landlord has requested Tenant to so subordinate the Lease in
exchange for Lender’s agreement not to disturb Tenant’s possession of the Leased
Space upon the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Subordination. Subject to the terms hereof, and provided Lender complies with
its obligations hereunder, Tenant agrees that the Lease, and all estates,
options and rights created under the Lease, hereby are subordinated and made
subject to the lien and effect of the Security Instrument, as if the Security
Instrument had been executed and recorded prior to the Lease. This Agreement is
not intended and shall not be construed to subordinate the Lease to any other
liens or instruments other than the Security Instrument.

2. Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with

 

73



--------------------------------------------------------------------------------

enforcement of the Security Instrument or otherwise in satisfaction of the Loan
shall operate to terminate the Lease or Tenant’s rights thereunder to possess
and use the Leased Space and Tenant shall not be named as a party therein unless
Lender is legally required to do so in order to proceed with foreclosure, and in
any event any such foreclosure shall be subject to the terms of this Agreement;
provided, however, such joinder shall not result in the termination of the Lease
or Tenant’s rights thereunder to possess and use the leased space and Lender
hereby recognizes Tenant’s rights in and to the Leased Space under the Lease;
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note, the Security Instrument or
any of the other Loan Documents (as defined in the Security Instrument) shall be
made subject to all rights of Tenant under the Lease, provided, however, that
(a) the term of the Lease has commenced, (b) Tenant is in possession of the
Leased Space, and (c) the Lease is in full force and effect and no uncured
default exists under the Lease beyond any applicable cure periods under any of
the terms, covenants or conditions of the Lease on Tenant’s part to be observed
or performed.

3. Attornment. Tenant agrees to attorn to and recognize as its landlord under
the Lease each party acquiring legal title to the Property by foreclosure
(whether judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the Loan (“Successor Owner”).
Provided that the conditions set forth in Section 2 above are met at the time
Successor Owner becomes owner of the Property, the Lease shall not be terminated
or affected thereby but shall continue in full force and effect as a direct
lease between Successor Owner and Tenant upon all of the terms, covenants and
conditions set forth in the Lease and Successor Owner shall assume and be bound
to Tenant to perform the obligations of Landlord under the Lease, and in that
event, Tenant agrees to attorn to Successor Owner and Successor Owner by virtue
of such acquisition of the Property shall be deemed to have agreed to accept
such attornment. Successor Owner shall perform all obligations of the landlord
under the Lease arising from and after the date title to the Property is
transferred to Successor Owner. In no event, however, will any Successor Owner
be: (a) liable for any default, act or omission of any prior landlord under the
Lease except that (i) Successor Owner shall not be relieved from the obligation
to cure any defaults which are non-monetary and continuing in nature and such
that Successor Owner’s failure to cure the same, from and after the date title
to the Property is transferred to Successor Owner, would constitute a continuing
default under this Lease; (b) subject to any offset or defense which Tenant may
have against any prior landlord under the Lease unless such sums are actually
received by Successor Owner (it being understood and agreed that Successor Owner
shall be subject to any offsets, defenses, abatements or counterclaims first
arising under the Lease from and after the date of such acquisition of the
Property by Successor Owner); (c) bound by any payment of rent or additional
rent made by Tenant to Landlord more than 30 days in advance unless such sums
are actually received by Successor Owner; (d) bound by any agreement terminating
or amending or modifying the rent, term, commencement date or other material
terms of the Lease, made without Lender’s prior written consent prior to the
time Successor Owner succeeded to Landlord’s interest or (e) liable for the
return of any security deposit or other prepaid charge paid by Tenant under the
Lease, except to the extent such amounts were actually received by Successor
Owner. Although the foregoing provisions of this Agreement are self-operative,
Tenant agrees to execute and deliver to Lender or any Successor Owner such
further instruments as Lender or a Successor Owner may from time to time request

 

74



--------------------------------------------------------------------------------

in order to confirm this Agreement; provided, however, that no such instrument
shall increase Tenant’s liability or obligations or decrease Tenant’s rights
under this Agreement or the Lease (as modified hereby) other than in de minimis
respects. If any liability of Successor Owner does arise pursuant to this
Agreement, such liability shall be limited to Successor Owner’s interest in the
Property.

4. Rent Payments; Notice to Tenant Regarding Rent Payments. Tenant agrees not to
pay rent more than one (1) month in advance unless otherwise specified in the
Lease. After written notice is given to Tenant by Lender that Landlord is in
default under the Security Instrument and that the rentals under the Lease are
to be paid to Lender directly pursuant to the assignment of leases and rents
granted by Landlord to Lender in connection therewith (which notice shall
include payment instructions for Lender’s account), Tenant shall thereafter pay
to Lender all rent and all other amounts due or to become due to Landlord under
the Lease. Landlord hereby expressly authorizes Tenant to make such payments to
Lender upon reliance on Lender’s written notice (without any inquiry into the
factual basis for such notice or any prior notice to or consent from Landlord)
and hereby discharges and releases Tenant from all liability to Landlord in
connection with Tenant’s compliance with Lender’s written instructions.

5. Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until the
Security Instrument is released by Lender, it will not exercise any remedies
under the Lease following a Landlord default without having first given to
Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the longer of (i) 30 days after the cure
period provided under the Lease to Landlord, (ii) 30 days from Landlord’s
receipt of Tenant’s notice to Lender of a Landlord default, or (iii) if the cure
of such default requires possession of the Property, 30 days after Lender has
obtained possession of the Property; provided that, in each case, if such
default cannot reasonably be cured within such 30-day period and Lender has
diligently commenced to cure such default promptly within the time contemplated
by this Agreement, such 30-day period shall be extended for so long as it shall
require Lender, in the exercise of due diligence, to cure such default, but,
unless the parties otherwise agree, in no event shall the entire cure period be
more than 120 days. Tenant acknowledges that Lender is not obligated to cure any
Landlord default, but if Lender elects to do so, Tenant agrees to accept cure by
Lender as that of Landlord under the Lease and will not exercise any right or
remedy under the Lease for a Landlord default. Performance rendered by Lender on
Landlord’s behalf is without prejudice to Lender’s rights against Landlord under
the Security Instrument or any other documents executed by Landlord in favor of
Lender in connection with the Loan.

6. Miscellaneous.

6.1 Notices. All notices and other communications under this Agreement are to be
in writing and addressed as set forth below such party’s signature hereto.
Default or demand notices shall be deemed to have been duly given upon the
earlier of: (i) actual receipt; (ii) one (1) business day after having been
timely deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system; (iii) one (1) business day
after having been sent by telecopier (with answer back acknowledged) provided an
additional notice is given pursuant to (ii); or (iv) three (3) business days
after having been

 

75



--------------------------------------------------------------------------------

deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by certified mail, postage prepaid, return receipt
requested, and in the case of clause (ii) and (iv) irrespective of whether
delivery is accepted. A new address for notice may be established by written
notice to the other parties; provided, however, that no address change will be
effective until written notice thereof actually is received by the party to whom
such address change is sent.

6.2 Entire Agreement; Modification. This Agreement is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Agreement shall not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.

6.3 Binding Effect; Joint and Several Obligations. This Agreement is binding
upon and inures to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors, and assigns, whether by voluntary
action of the parties or by operation of law.

6.4 Unenforceable Provisions. Any provision of this Agreement which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such determination and shall not affect the validity, enforceability or legality
of any other provision, nor shall such determination apply in any circumstance
or to any party not controlled by such determination.

6.5 Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together constitute a fully executed Agreement even though all
signatures do not appear on the same document.

6.6 Construction of Certain Terms. Defined terms used in this Agreement may be
used interchangeably in singular or plural form, and pronouns shall be construed
to cover all genders. Article and section headings are for convenience only and
shall not be used in interpretation of this Agreement. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or other
subdivision; and the word “section” refers to the entire section and not to any
particular subsection, paragraph or other subdivision; and “Agreement” and each
of the Loan Documents referred to herein mean the agreement as originally
executed and as hereafter modified, supplemented, extended, consolidated, or
restated from time to time.

6.7 Governing Law. This Agreement shall be interpreted and enforced according to
the laws of the State where the Property is located (excluding any choice of law
rules that may direct the application of the laws of another jurisdiction).

6.8 Consent to Jurisdiction. Each party hereto irrevocably consents and submits
to the

 

76



--------------------------------------------------------------------------------

exclusive jurisdiction and venue of any state or federal court sitting in the
county and state where the Property is located with respect to any legal action
arising with respect to this Agreement and waives all objections which it may
have to such jurisdiction and venue.

6.9 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO WAIVES AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT.

 

77



--------------------------------------------------------------------------------

Having read and intending to be bound by the terms and provisions of this Lease,
Landlord and Tenant have signed it as of the Date.

 

TENANT:     

ADEPT TECHNOLOGY, INC.,

a Delaware corporation

     By:  

/s/ John Dulchinos

     Name:   John Dulchinos      Its:   President & Chief Executive Officer     
By:  

/s/ Lisa Cummins

     Name:   Lisa Cummins      Its:   CFO LANDLORD:     

W GROUP HOLDING III LLC,

a California limited liability company

     By:  

/s/ Jeffrey M. Woods

     Name:   Jeffrey M. Woods      Its:   Member      RASAP Franklin, LLC     
By:  

/s/ Gabe Arechaederra

     Name:   Gabe Arechaederra      Its:  

 

The authorized officers of Tenant must sign on behalf of the corporation and
indicate the capacity in which they are signing. The Lease must be executed by
the president or a vice-president and the secretary or an assistant secretary,
unless the bylaws or a resolution of the board of directors shall otherwise
provide, in which event, the bylaws or a certified copy of the resolution, as
the case may be, must be attached to this Lease.

 

78